Exhibit 10.1

 

Execution Version

 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

TRANSACTION AGREEMENT

 

by and among

 

EUREKA HUNTER HOLDINGS, LLC

 

MAGNUM HUNTER RESOURCES CORPORATION

 

MSIP II BUFFALO HOLDINGS LLC

 

and

 

MAGNUM HUNTER SERVICES, LLC (for the limited purposes set forth herein)

 

September 15, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

2

 

 

 

1.1

Definitions

2

 

 

 

ARTICLE II

EXECUTION DATE DELIVERABLES; CLOSING; SECOND CLOSING

13

 

 

 

2.1

Execution Date Deliverables

13

2.2

Initial Closing

13

2.3

Second Closing

13

 

 

 

ARTICLE III

CLOSING; CONDITIONS TO CLOSING

14

 

 

 

3.1

Initial Closing

14

3.2

Second Closing

15

3.3

Conditions to Second Closing

15

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MHR AND THE COMPANY

17

 

 

 

4.1

Organization; Authority

17

4.2

Capitalization and Valid Issuance of Purchased Units

17

4.3

Ownership of the Company

18

4.4

Subsidiaries

18

4.5

Authorization; Enforcement

19

4.6

Governmental Approvals; No Conflicts

19

4.7

Units

20

4.8

No Default

20

4.9

Brokers’ Fees

21

4.10

Registration Rights

21

4.11

Financial Statements

21

4.12

Transactions With Affiliates and Employees

21

4.13

No Litigation

22

4.14

Restrictions on Distributions

22

4.15

Absence of Changes

22

4.16

Ownership of Property

23

4.17

Permits

24

4.18

Contracts

24

4.19

Guaranties; Bonds

27

4.20

Intellectual Property

27

4.21

Legal Compliance

27

4.22

State and Federal Regulation

27

4.23

Taxes

28

4.24

Employees; Employee Relations

29

 

i

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

4.25

Employee Benefit Matters

31

4.26

Environmental Matters

33

4.27

Insurance

34

4.28

Books and Records

34

4.29

Certain Payments or Arrangements

35

4.30

Assets Necessary to the Business

35

4.31

[REDACTED]*

35

4.32

Status of Planned System Projects

35

4.33

MNW Matters

35

4.34

Eclipse Gathering Activities

35

4.35

Certain Accounting Matters

36

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF MSI

36

 

 

 

5.1

Organization; Authority

36

5.2

No Violation

36

5.3

MSI Intent

37

5.4

MSI Status

37

5.5

Non-Reliance; Disclosure of Information

37

5.6

Restricted Securities

37

5.7

Brokers’ Fees

38

5.8

Original Unit Purchase Agreement

38

 

 

 

ARTICLE VI

OTHER AGREEMENTS OF THE PARTIES

38

 

 

 

6.1

Employee Matters

38

6.2

Rogersville Facility

38

6.3

Waiver of Claims

38

6.4

Conduct of the Business

39

6.5

Subject Acreage

39

6.6

[REDACTED]*

40

6.7

Compliance Matters

40

6.8

2014 Projects

41

 

 

 

ARTICLE VII

INDEMNIFICATION

41

 

 

 

7.1

Survival

41

7.2

Indemnification

41

7.3

Conduct of Indemnification Proceedings

42

7.4

Limitations

43

 

 

 

ARTICLE VIII

TERMINATION

44

 

 

 

8.1

Termination

44

8.2

Procedure and Effect of Termination

44

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

MISCELLANEOUS

45

 

 

 

9.1

Entire Agreement

45

9.2

Notices

45

9.3

Additional Information

46

9.4

Amendments; Waivers

46

9.5

Construction

47

9.6

Successors and Assigns

47

9.7

No Third-Party Beneficiaries

47

9.8

Governing Law and Venue

47

9.9

Execution

48

9.10

Severability

48

9.11

Fees and Expenses

48

9.12

Remedies

48

9.13

Updates to Disclosure Schedules

48

9.14

Confidentiality

50

 

Exhibits

 

 

 

Exhibit A

Form of Second A&R LLC Agreement

Exhibit B

Form of Services Agreement Amendment

Exhibit C

Form of MHR Consent

Exhibit D

Form of Amendment to Eureka Hunter Incentive Plan

 

Schedules

 

 

 

Schedule 1.1(a)

Initial System Map

Schedule 1.1(b)

First Amendment to Services Agreement

Schedule 4.2(a)

Capitalization

Schedule 4.2(b)

Pro Forma Capitalization

Schedule 4.6

Consents

Schedule 4.8(c)

No Default

Schedule 4.11

Financial Statements

Schedule 4.12

Related Party Transactions

Schedule 4.13

Litigation

Schedule 4.15

Absence of Changes

Schedule 4.18

Material Contracts

Schedule 4.21

Legal Compliance

Schedule 4.22(b)

Regulatory Proceedings

Schedule 4.22(d)

State Regulatory Matters

Schedule 4.23

Taxes

Schedule 4.24(f)

Subject Employees

Schedule 4.25(a)

Employee Benefit Plans

Schedule 4.25(g)

Form of Award Agreement

Schedule 4.26

Environmental Matters

 

iii

--------------------------------------------------------------------------------


 

Schedule 4.27

Insurance

Schedule 4.32

Planned System Projects

Schedule 4.34

Eclipse Gathering Activities

 

iv

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

This TRANSACTION AGREEMENT (this “Agreement”) is entered into as of September
15, 2014 by and among Eureka Hunter Holdings, LLC, a Delaware limited liability
company (the “Company”), Magnum Hunter Resources Corporation, a Delaware
corporation (“MHR”), MSIP II Buffalo Holdings LLC, a Delaware limited liability
company (“MSI”) and, for the limited purposes set forth herein, Magnum Hunter
Services, LLC, a Delaware limited liability company (“MH Services”).

 

RECITALS

 

WHEREAS, Ridgeline Midstream Holdings, LLC (“ArcLight”), MHR and the Company
entered into that certain Series A Convertible Preferred Unit Purchase
Agreement, dated as of March 21, 2012 (the “Original Unit Purchase Agreement”).

 

WHEREAS, MHR and the Company have determined it to be in the best interests of
MHR and the Company to amend and restate the Initial LLC Agreement and to admit
MSI as a member of the Company (including as a result of the conversion of the
Preferred Units into Common Units as contemplated by the Second A&R LLC
Agreement), and therefore in connection with the purchase of the ArcLight
Acquired Units and as partial consideration for the conversion of the Preferred
Units, MSI, MHR and the Company shall amend and restate the Initial LLC
Agreement;

 

WHEREAS, on the date hereof, ArcLight and MSI entered into the ArcLight UPA,
pursuant to which it is contemplated that MSI will (subject to the terms and
conditions of the ArcLight UPA) purchase from ArcLight (i) 10,592,540 Series A
Convertible Preferred Units (the “Preferred Units”) and (ii) 409,024 Common
Units (the “Common Units”), representing (a) on an as-converted basis as of the
date hereof, a 40.9% limited liability company interest in the Company and
(b) 100% of ArcLight’s equity securities in the Company (the “ArcLight Acquired
Units”);

 

WHEREAS, MSI will acquire, and MHR will sell to MSI, the MHR Acquired Units
pursuant to this Agreement;

 

WHEREAS, as consideration for MSI entering into the ArcLight UPA and in order to
induce MSI to agree to the conversion of the Preferred Units and to acquire the
MHR Acquired Units, the Company and MHR shall make certain representations,
warranties, covenants and agreements as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Definitions.  The following terms have the
meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by Contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“ArcLight” has the meaning set forth in the recitals hereto.

 

“ArcLight Acquired Units” has the meaning set forth in the recitals hereto.

 

“ArcLight Transaction” means the consummation of the transactions contemplated
by the ArcLight UPA.

 

“ArcLight UPA” means that certain Unit Purchase Agreement, dated as of the date
hereof, between MSI and Ridgeline Midstream Holdings, LLC, as the same may be
subsequently amended, modified, supplemented, replaced or restated from time to
time in accordance with its terms.

 

“Board” has the meaning set forth in the Initial LLC Agreement.

 

“Business” means the Eureka Parties’ (a) ownership and operation of a natural
gas gathering system in West Virginia and Ohio (including, as of the date
hereof, the Initial System) and further development of such natural gas
gathering system and (b) the sale and leasing of natural gas treating facilities
and equipment to third party producers.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
be closed.

 

[REDACTED]*

 

“Capital Contribution” has the meaning set forth in the Initial LLC Agreement.

 

“Carbide Facility” means the central compression facility located in Wetzel
County, West Virginia situated where the Lewis Wetzel Lateral connects to the
Mobley Lateral, including (a) an eight-inch low-pressure liquids gathering
section of pipeline extending approximately two and one third miles for
gathering wellhead produced condensate and liquids from wells located in the
Lewis Wetzel Wildlife area, (b) a 12-inch low-pressure gas gathering section of
pipeline extending approximately two and one third miles for gathering gas
production from wells located

 

2

--------------------------------------------------------------------------------


 

in the Lewis Wetzel Wildlife area and (c) equipment utilized to handle and
stabilize liquids extracted from the pipeline during routine pigging operations
as well as liquids gathered by the Lewis Wetzel condensate gathering system.

 

“Class A Common Units” has the meaning set forth in the Second A&R LLC
Agreement.

 

“Class B Common Units” has the meaning set forth in the Second A&R LLC
Agreement.

 

“Closing” means the Initial Closing or the Second Closing, as applicable.

 

“Closing Date” means the Initial Closing Date or the Second Closing Date, as
applicable.

 

“Closing Transactions” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Units” has the meaning set forth in the recitals hereto.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Assets” means all assets of the Company and its direct and indirect
wholly owned subsidiaries, collectively, including the Initial System and the
Real Property, Rights-of-Way, Material Contracts, Pipelines, Permits and other
assets of the Eureka Parties.

 

“Company Indemnified Parties” has the meaning set forth in Section 7.2(b) of
this Agreement.

 

“Contract” means any contract, agreement, option, right to acquire, preferential
purchase right, preemptive right, warrant, indenture, debenture, note, bond,
loan, loan agreement, collective bargaining agreement, lease, mortgage,
franchise, license, purchase order, bid, commitment, letter of credit, guaranty,
surety or any other legally binding arrangement, whether oral or written.

 

“Credit Agreement” means that certain Credit Agreement by and among Eureka
Pipeline, ABN AMRO Capital USA LLC, and certain other lenders dated as of March
28, 2014, as amended after the date hereof in accordance with the terms and
conditions of this Agreement and the Second A&R LLC Agreement.

 

“Crescent Lateral” means the approximately 15-mile, 20-inch high-pressure
gathering line currently being constructed in Monroe County, Ohio.

 

“Debt” means (a) any indebtedness or other obligation for borrowed money;
(b) any indebtedness evidenced by any note, bond, debenture or other security or
similar instrument; (c) any liabilities for the deferred purchase price of
property or other assets (including any “earn-

 

3

--------------------------------------------------------------------------------


 

out” or similar payments); (d) any liabilities in respect of any lease of real
or personal property (or a combination thereof), which liabilities are required
to be classified and accounted for under GAAP as capital leases; (e) any
interest rate, commodity or currency protection agreement (including any swaps,
collars, caps or similar hedging obligations); (f) any accrued interest,
premiums, penalties and other obligations relating to the foregoing; and (g) any
guarantee of indebtedness referred to in clauses (a) through (f).

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act, as amended
from time to time.

 

“Disclosure Schedules” means the schedules regarding the Eureka Parties, the
Company Assets and the Business attached to this Agreement, which schedules may
be amended, modified or supplemented by the Company as provided in this
Agreement.

 

“Eclipse Agreement” means that certain Gas Gathering Services Agreement, dated
as of December 20, 2013, between Eclipse Resources I, LP and Eureka Pipeline.

 

“EH Land” means Eureka Hunter Land, LLC, a Delaware limited liability company.

 

“Employee” or “Employees” means all employees of MHR and its Affiliates whose
job responsibilities consist primarily of providing services in connection with
the Business.

 

“Environmental Laws” means all Laws, orders, injunctions, judgments, directives
or rules of any Governmental Authority of competent jurisdiction governing or
relating to pollution or protection of human health and safety (including worker
health and safety) or the environment (including ambient air, surface water,
ground water, land, surface or subsurface strata, and natural resources),
including, without limitation: (a) those providing liability in connection with
or imposing cleanup, investigatory or remediation obligations relative to any
Release or threatened Release of Hazardous Materials; (b) those otherwise
relating to any environmental aspect of the manufacture, processing,
distribution, use, treatment, storage, disposal, emission, discharge, transport
or handling of Hazardous Materials (including, without limitation, the federal
Occupational Safety and Health Act, and any super-national, regional, state,
local or provincial counterparts or analogues thereto); and (c) those relating
to protection of threatened or endangered species, wetlands, cultural or
historical resources, or other natural resources.

 

“Environmental Permits” means any Permits issued by any Governmental Authority
under any Environmental Laws for the lawful operation of the Business, Real
Property or Company Assets.

 

“Equity Interests” means (a) any shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation; (b) any
ownership interests in a Person (other than a corporation), including, limited
liability company interests, membership interests, partnership interests, joint
venture interests and beneficial interests; and (c) any warrants, options,
convertible or exchangeable securities, subscriptions, rights (including any
preemptive or similar rights), calls or other rights to purchase or acquire any
of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

4

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Section
414(b), (c), (m) or (o) of the Code or Section 4001(b)(l) of ERISA that includes
the first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.

 

“Eureka Balance Sheet” has the meaning set forth in Section 4.11(a) of this
Agreement.

 

“Eureka Financial Statements” has the meaning set forth in Section 4.11(a) of
this Agreement.

 

“Eureka Hunter Incentive Plan” means the Eureka Hunter Holdings, LLC Management
Incentive Compensation Plan, the award of plan incentive units thereunder and
the award of Class B Common Units of the Company pursuant to the terms of the
Initial LLC Agreement or the Second A&R LLC Agreement.

 

“Eureka Mainline” means the approximately 24-mile, 20-inch gathering line
currently in operation in Tyler and Wetzel Counties, West Virginia.

 

“Eureka Parties” means, collectively, the Company, Eureka Pipeline, EH Land, and
TransTex Hunter, and “Eureka Party” means any of them individually.

 

“Eureka Pipeline” means Eureka Hunter Pipeline, LLC, Delaware limited liability
company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FERC” means the Federal Energy Regulatory Commission and any successor thereto.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Authority” means any (a) federal, state, local, municipal, or
other government (including any governmental agency, branch, department, board,
commission, official, or entity and any court or other tribunal); or (b) body
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature.

 

“Hazardous Materials” means any chemical, pollutant, contaminant, waste, toxic
or hazardous substance or material, crude oil, petroleum and petroleum products
(including any fraction or by-products thereof), polychlorinated biphenyls,
asbestos or asbestos-containing materials, lead or lead-based paints or
materials, free crystalline silicates or silica, natural gas silicates or
silica, natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas), or
radioactive material (including naturally-occurring radioactive material) and
any and all other terms of similar import, substances or materials including
wastes that are identified, listed, regulated or as to which liability may be
imposed at any time under Environmental Laws.

 

5

--------------------------------------------------------------------------------


 

“Hydrocarbons” shall mean means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.

 

“Indemnified Party” has the meaning set forth in Section 7.3(a) of this
Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 7.3(a) of this
Agreement.

 

“Initial Closing” means the consummation of the Initial Closing Transactions.

 

“Initial Closing Date” has the meaning set forth in Section 3.1(a) of this
Agreement.

 

“Initial Closing Transactions” has the meaning set forth in Section 3.1(a) of
this Agreement.

 

“Initial LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the Company, dated March 21, 2012, and as from
time to time amended in accordance with its terms (prior to its amendment and
restatement as the Second A&R LLC Agreement).

 

“Initial System” means any Pipelines that have been completed and are used in
commercial operations as of the date hereof as set forth in the map attached
hereto as Schedule 1.1(a), including Eureka Mainline, Lewis Wetzel Lateral,
Mobley Lateral, Pursley Lateral, Ormet Lateral, Tippens Lateral and Carbide
Facility.

 

“Institutional Investor Indemnitees” has the meaning set forth in Section 7.4(b)
of this Agreement.

 

“Institutional Investor Indemnitors” has the meaning set forth in Section 7.4(b)
of this Agreement.

 

“Insurance” has the meaning set forth in Section 4.27 of this Agreement.

 

“Intellectual Property” means all patents, and any reissues, extensions,
divisions, continuations and continuations-in-part; statutory or common law
copyrights; statutory or common law trademarks and service marks, trade names,
logos and slogans, and the goodwill relating thereto; trade secrets;
confidential information; inventions (whether patentable or not); software; and
all registrations and applications for any of the foregoing, in each case owned
or licensed by any Eureka Party and used in the Business.

 

“Knowledge” means, with respect to MHR or the Company, the actual knowledge of
the Chief Executive Officer of each of MHR and the Company, the Chief Financial
Officer of each of MHR and the Company, Gabe Scott, Paul Johnston, Chris Akers,
Don Kirkendall, Dan McCormick or Darren Espey.

 

“Law” means any applicable order, constitution, law, ordinance, regulation,
statute or code issued by any Governmental Authority, including an arbitration
panel, any principle of common law or judicial or administrative interpretation
thereof.

 

6

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

“Lewis Wetzel Lateral” means the approximately seven-mile, 20-inch gathering
line currently in operation in Wetzel County, West Virginia, connecting Eureka
Mainline to Mobley Lateral.

 

“Liability” means any liability, debt, obligation, loss, damage, claim, cost or
expense (including court costs and reasonable attorneys’, accountants’ and other
experts’ fees and expenses associated with investigating, preparing for and
participating in any litigation or proceeding, including all appeals), interest,
penalties, amounts paid in settlement, Taxes, fines, judgments or assessments,
in each case, whether direct or indirect, whether accrued or contingent and
whether latent or otherwise.

 

“Liens” means any lien, mortgage, deed of trust, deed to secure debt, pledge,
restriction on transfer, proxy with a voting or similar agreement, claim,
charge, security interest, easement, right of way, encroachment, servitude,
right of first offer, right of first refusal, preemptive right or similar
restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, obligations,
fines, penalties, judgments, costs, expenses and disbursements, settlement costs
and expenses, including, without limitation, reasonable costs of investigation
and reasonable attorneys’ fees and expenses (but excluding any and all special,
punitive, incidental, indirect or consequential damages, except to the extent
actually recovered by a third party in respect of a third-party claim).

 

[REDACTED]*

 

“Material Adverse Effect” means any change in, or effect on, the Business that
in the aggregate (taking into account all other such changes or effects), is
materially adverse to the business, financial condition or results of operations
of the Eureka Parties, taken as a whole, except to the extent any such change or
effect results from or is attributable to changes in general economic conditions
or changes affecting the industry generally in which the Eureka Parties operate,
provided that such changes do not affect the Eureka Parties in a materially
disproportionate manner.

 

“Material Contract” has the meaning set forth in Section 4.18(b) of this
Agreement.

 

“MHR” has the meaning set forth in the preamble hereto.

 

“MHR Acquired Units” have the meaning set forth in Section 2.3 of this
Agreement.

 

“MHR Closing Certificate” means a certificate of MHR in form reasonably
satisfactory to MSI, dated the Initial Closing Date or Second Closing Date, as
applicable, and executed by the chief executive officer of MHR, stating that, as
of such date, (A) the conditions specified in Section 3.3(b)(i) and Section
3.3(b)(ii) have been satisfied and (B) to the Knowledge of MHR, the condition
specified in Section 3.3(b)(iv) has been satisfied.

 

“MHR Consent” has the meaning set forth in Section 2.1 of this Agreement.

 

7

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

“MHR Default” has the meaning set forth in the Second A&R LLC Agreement.

 

“MHR Directors” has the meaning set forth in the Initial LLC Agreement and the
Second A&R LLC Agreement.

 

“MHR Purchase Price” has the meaning set forth in Section 2.3 of this Agreement.

 

“MH Services” has the meaning set forth in the preamble hereto.

 

“Mobley Lateral” means the approximately eight-mile, 20-inch gathering line
currently in operation in Wetzel County, West Virginia, connecting the Lewis
Wetzel lateral to [REDACTED]*

 

[REDACTED]*

 

“Monroe County System” means Ormet Lateral, Tippens Lateral, Crescent Lateral,
Ormet Extension Lateral and Rex/Tex Lateral.

 

“MSI” has the meaning set forth in the preamble hereto.

 

“MSI Closing Certificate” means a certificate of MSI in form reasonably
satisfactory to MHR, dated the Initial Closing Date or Second Closing Date, as
applicable, and executed by an executive officer of MSI, stating that, as of
such date, the conditions specified in Section 3.3(c)(i) and Section 3.3(c)(ii)
have been satisfied.

 

“MSI Indemnified Parties” has the meaning set forth in Section 7.2(a) of this
Agreement.

 

“Natural Gas Act” has the meaning set forth in Section 4.22(a) of this
Agreement.

 

“Notice” has the meaning set forth in Section 9.2 of this Agreement.

 

“Organizational Documents” means, with respect to any Person other than an
individual, any charter, certificate of incorporation, articles of association,
bylaws, operating agreement, partnership agreement, limited liability company
agreement or similar formation or governing documents and instruments of such
Person.

 

“Original Unit Purchase Agreement” has the meaning set forth in the recitals
hereto.

 

“Ormet Extension Lateral” means the approximately 6.5-mile, 20-inch
high-pressure dry gas gathering line and the approximately seven-mile, 20-inch
high pressure wet gas gathering line, each currently being constructed in Monroe
County, Ohio.

 

“Ormet Lateral” means the approximately 12-mile, 20-inch high-pressure gathering
line currently in operation in Monroe County, Ohio.

 

8

--------------------------------------------------------------------------------


 

“Permit” means any licenses, franchises, permits, consents, registrations,
certificates and other approvals issued by any Governmental Authority.

 

“Permitted Liens” means:

 

(a)                                 Liens for current period Taxes and
assessments that are not yet due and payable (or if delinquent, that are being
contested in good faith by the Eureka Parties by appropriate action);

 

(b)                                 easements, restrictive covenants, defects in
title and irregularities, and other matters that do not interfere materially
with the ownership or use, or materially reduce the value, of the Company Assets
taken as a whole;

 

(c)                                  zoning, entitlement, subdivision planning
and building codes and other land use laws, regulations or ordinances regulating
the use, development, conservation restriction and occupancy of the Real
Property and permits, consents and rules under such laws, regulations or
ordinances, in each case that do not limit or prohibit materially the uses to
which the Eureka Parties have historically used, or propose to use, the Real
Property;

 

(d)                                 rights of third parties pursuant to
restrictive covenants, easements, rights of way, surface use restrictions,
sub-surface leases, mineral reservations or severances, grazing rights or
logging rights or rights related to ponds, lakes, waterways, canals, ditches,
reservoirs, railways, streets, roads and structures or other rights related to
surface uses and impediments on, over or in respect of the Company Assets that
are not such as to interfere materially with the use or enjoyment of, or
materially impair the value of, the property or asset to which they apply;

 

(e)                                  conditions in any Permit issued by any
Governmental Authority for the ownership and operation of all or part of the
Company Assets;

 

(f)                                   any utility company rights, easements and
franchises which do not interfere materially with the use or enjoyment of, or
materially impair the value of, the Company Assets affected by such rights,
easements and franchises;

 

(g)                                  any landlord, carrier, warehouseman,
mechanic, workman, repairman, vendor, operator or other similar Lien arising or
incurred in the ordinary course of business in respect of obligations that are
not due and payable or are being contested in good faith and by appropriate
action;

 

(h)                                 Liens and deposits made in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

 

(i)                                     Liens and deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(j)                                    customary rights of set-off, revocation,
refund or chargeback of banks and other financial institutions in the ordinary
course of business;

 

9

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

(k)                                 customary rights of set-off in any Material
Contract;

 

(l)                                     any Lien that will be, and is released
on or prior to, the Initial Closing or the Second Closing, as applicable; and

 

(m)                             Liens granted pursuant to the Credit Agreement
and any other Liens that are permitted by the Credit Agreement.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other Governmental Authority or other entity of
any kind.

 

“Pipeline” means, collectively, all gathering systems, all tubes and pipelines
used for the gathering of Hydrocarbons, all related processing or treatment
facilities, and all distribution systems, wherever located, whether now owned or
hereafter owned or leased by any Eureka Party, together with all equipment,
contracts, fixtures, facilities, metering stations, compressors, improvements,
records and other property appertaining thereto.

 

“Pipeline System” means all of the Pipeline and the Real Property and
Rights-of-Way related thereto, collectively.

 

“Plan” or “Plans” has the meaning set forth in Section 4.25(a) of this
Agreement.

 

“Planned System” means the Monroe County System, [REDACTED]* the Ritchie County
Lateral and the Washington/Noble County Pipeline.

 

“Preferred Units” has the meaning set forth in the recitals hereto.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition) that has commenced.

 

“Pursley Lateral” means the approximately 20-mile, 20-inch gathering line
currently in operation in Tyler and Wetzel Counties, West Virginia, connecting
Eureka Mainline to Tippens Lateral and Ormet Lateral near the Ohio River.

 

“Real Property” has the meaning set forth in Section 4.16(a) of this Agreement.

 

“Release” or “Released” means any release, spill, emission, overflow, leaking,
pumping, pouring, dumping, emptying, discharge, disposing, deposit, injection,
escaping, leaching, seepage, infiltration or migration, whether intentional or
accidental, authorized or unauthorized, into the environment or into or out of
any property.

 

“Rex/Tex Lateral” means an approximately seven-mile, 20-inch high pressure
gathering line and an approximately six-mile, 24-inch high pressure gathering
line, both being constructed in Monroe County, Ohio.

 

10

--------------------------------------------------------------------------------


 

“Rights-of-Way” has the meaning set forth in Section 4.16(a) of this Agreement.

 

“Ritchie County Lateral” means an approximately 27-mile, 16-inch high-pressure
gathering line currently being constructed to gather gas from Triad Hunter, LLC
and other producers for Hydrocarbons produced in Richie County, West Virginia,
and connecting with Eureka Mainline in Tyler County, West Virginia.

 

“Rogersville Facility” means a natural gas processing plant jointly owned by
Eureka Pipeline and Seminole Gas Company, LLC (or its Affiliates) near
Rogersville, Tennessee.

 

“Second A&R LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of the Initial Closing
Date, by and among MSI, the Company and MHR in the form attached hereto as
Exhibit A, as the same may be subsequently amended, modified, supplemented,
replaced or restated from time to time in accordance with its terms.

 

“Second Closing” means the consummation of the Second Closing Transactions.

 

“Second Closing Date” has the meaning set forth in Section 3.2(a) of this
Agreement.

 

“Second Closing Transactions” has the meaning set forth in Section 3.2(a) of
this Agreement.

 

“Services Agreement” means that certain Services Agreement, dated as of
March 21, 2012, between the Company, MHR and MH Services, as amended by that
certain First Amendment to the Services Agreement, dated effective as of
March 21, 2012 and attached hereto as Schedule 1.1(b). From and after the
Initial Closing Date, the term “Services Agreement” will mean the Services
Agreement as further modified by the Services Agreement Amendment.

 

“Services Agreement Amendment” means that certain Second Amendment to the
Services Agreement, dated as of the Initial Closing Date, between the Company,
MHR and MH Services, in the form attached as Exhibit B.

 

“State Pipeline Regulatory Agencies” means (a) with respect to the State of West
Virginia, the West Virginia Public Service Commission and any successor
Governmental Authority thereto, (b) with respect to the State of Ohio, the
Public Utilities Commission of Ohio and the Ohio Department of Natural Resources
and any successor Governmental Authority thereto, and (c) with respect to any
other state, any Governmental Authority performing a regulatory function similar
to the foregoing.

 

“Subject Acreage” has the meaning set forth in Section 4.33 of this Agreement.

 

“Subject Employees” has the meaning set forth in Section 4.24(f) of this
Agreement.

 

“Subsidiary” means: (a) any corporation, partnership, limited liability company
or other entity a majority of the Equity Interests of which having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions is at the time owned, directly or indirectly, with
power to vote, by the Company or any direct or indirect

 

11

--------------------------------------------------------------------------------


 

Subsidiary of the Company; (b) a partnership in which the Company or any direct
or indirect Subsidiary is a general partner; or (c) a limited liability company
in which the Company or any direct or indirect Subsidiary is a managing member
or manager.

 

“Tax” and “Taxes” means (i) any and all taxes payable to a Governmental
Authority, including, without limitation, any federal, national, provincial,
state, local or foreign net income, alternative or add on minimum, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, capital, capital stock, unemployment, disability, transaction,
goods and services, unclaimed property, escheatment claims, license,
withholding, payroll, employment, social security, social insurance, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
custom, duty or other tax or similar governmental fee, assessment or charge,
together with any interest, penalty, addition to tax or additional amount with
respect thereto imposed by any Governmental Authority, and (ii) any liability
for the payment of any amounts of the type described in clause (i) as a result
of the application of Treasury Regulation Section 1.1502-6 or any comparable
provision of state, local or foreign Law, as a transferee or successor, by
Contract, or otherwise.

 

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such Governmental Authority or
subdivision, including any governmental or quasi-governmental entity or agency
that imposes, or is charged with collecting, social security or similar charges
or premiums.

 

“Tax Items” has the meaning set forth in Section 4.23(a) of this Agreement.

 

“Tax Returns” means all returns, declarations, reports, elections, notices,
claims for refund and information returns and statements filed or required to be
filed with any Governmental Authority or Taxing Authority with respect to, or in
respect of, any Taxes, or Tax Items including any schedule or attachment thereto
and any amendment thereof.

 

“Tippens Lateral” means the approximately 11-mile, 20-inch high-pressure
gathering line currently in operation in Monroe County, Ohio.

 

“Transaction Documents” means this Agreement, the MHR Consent, the Second A&R
LLC Agreement, the Services Agreement, and any other documents specifically
required by this Agreement to be executed and delivered by MHR, a Eureka Party
or MSI as a condition to the Closing.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“TransTex Hunter” means TransTex Hunter, LLC, a Delaware limited liability
company.

 

“TransTex Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of April 2, 2012, by and between the Company and TransTex
Gas Services, LP, a Delaware limited partnership.

 

12

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

“Units” means the Preferred Units, the Common Units, the Class A Common Units,
the Class B Common Units and any other units subsequently issued or issuable
pursuant to the Second A&R LLC Agreement, collectively.

 

“Washington/Noble County Pipeline” means any natural gas and/or condensate
gathering pipeline(s) to be constructed for Triad Hunter, LLC in southern Noble
and northern Washington Counties, Ohio for delivery of gathered rich gas to the
Blue Racer “Berne” and/or MarkWest “Seneca” processing plant facilities.

 

ARTICLE II

 

EXECUTION DATE DELIVERABLES; CLOSING; SECOND CLOSING

 

2.1                               Execution Date Deliverables.  Upon the
execution and delivery of this Agreement, MHR shall deliver to MSI (i) a consent
and waiver in the form attached hereto as Exhibit C (the “MHR Consent”), duly
executed by an authorized officer of MHR and the Company and use its reasonable
efforts to obtain as soon as possible a duly executed signature page thereto
from each other Member of the Company, (ii) counterpart signature pages to the
Services Agreement Amendment, which shall have been duly executed by the
Company, MHR and MH Services, and to the Second A&R LLC Agreement, which shall
have been duly executed by each Member (other than MSI) and (iii) a counterpart
signature page to the amendment to the Eureka Hunter Incentive Plan in the form
attached hereto as Exhibit D, which shall have been duly executed by the
Company, and a duly executed consent to such amendment from each recipient of
any award of plan incentive units thereunder and any award of Class B Common
Units of the Company pursuant to the terms of the Initial LLC Agreement, which
pages with respect to clauses (ii) and (iii) shall be held in escrow and
released only upon the occurrence of the Initial Closing. With respect to each
Member who is an individual, MHR shall use its reasonable efforts after the date
hereof to obtain prior to the Initial Closing the counterpart signature page to
a spousal acknowledgement (in form and substance consistent with the
requirements of the Second A&R LLC Agreement and reasonably satisfactory to MSI)
duly executed by the spouse of each such individual who is married, and shall
continue to use such efforts to obtain such duly executed counterparts from and
after the Initial Closing.

 

2.2                               Initial Closing.  At the Initial Closing,
(i) upon the terms and subject to the conditions set forth in the ArcLight UPA,
MSI shall purchase and acquire from ArcLight, and ArcLight shall assign,
transfer and convey to MSI, the ArcLight Acquired Units and (ii) the Initial LLC
Agreement shall be amended and restated in the form of the Second A&R LLC
Agreement.

 

2.3                               Second Closing.  If and only if the Initial
Closing occurs, then, following satisfaction of the conditions set forth in
Section 3.3, and upon the terms and subject to the other conditions set forth in
this Agreement, at the Second Closing MSI shall purchase and acquire from MHR,
and MHR shall assign, transfer and convey to MSI, the number of Class A Common
Units such that after giving effect to such transfer MSI will own [REDACTED]*
Class A Common Units, [REDACTED]*

 

13

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

[REDACTED]* (such number of Class A Common Units as MSI elects in writing to
purchase prior to the Second Closing Date, the “MHR Acquired Units”). MSI shall
pay to MHR an aggregate amount equal to $[REDACTED]* (the “MHR Purchase Price”)
and such Class A Common Units shall be converted for all purposes into
Series A-2 Common Units in accordance with the Second A&R LLC Agreement.

 

ARTICLE III

CLOSING; CONDITIONS TO CLOSING

 

3.1                               Initial Closing.

 

(a)                                 The consummation of the transactions to be
completed at the Initial Closing pursuant to this Agreement (the “Initial
Closing Transactions”) shall take place simultaneously with the ArcLight Closing
and on the ArcLight Closing Date (in each case as defined in the ArcLight UPA,
and such date, the “Initial Closing Date”).  The Initial Closing Transactions
shall be deemed to have been consummated at 12:01 a.m. Houston time on the
Initial Closing Date. The obligation of the parties to consummate the Initial
Closing Transactions shall be the occurrence of the ArcLight Closing.

 

(b)                                 At the Initial Closing, MHR shall deliver to
MSI:

 

(i)                                     an MHR Closing Certificate; and

 

(ii)                                  good standing certificates, dated within
five days prior to the Initial Closing Date, with respect to each of the Eureka
Parties issued by the Secretary of State of the state in which each such Eureka
Party is organized.

 

(c)                                  At the Initial Closing, MSI shall deliver
to MHR:

 

(i)                                     an MSI Closing Certificate;

 

(ii)                                  a good standing certificate of MSI from
the state of its formation and each state in which it is qualified to do
business dated within five days prior to the Initial Closing Date; and

 

14

--------------------------------------------------------------------------------


 

(iii)                               a counterpart signature page to the Second
A&R LLC Agreement, which shall have been duly executed by MSI.

 

3.2                               Second Closing.

 

(a)                                 The consummation of the transactions to be
completed at the Second Closing (the “Second Closing Transactions” and, together
with the Initial Closing Transactions, the “Closing Transactions”) shall take
place on January 15, 2015 (or such other earlier date as MSI and MHR mutually
agree in writing) if all conditions set forth in Section 3.3 have been satisfied
(other than those conditions that by their nature can only be satisfied at the
Second Closing, subject to such conditions being so satisfied as of the Second
Closing) or waived in writing by the Party entitled to exercise such waiver (the
“Second Closing Date”) at the offices of Vinson & Elkins LLP, 1001 Fannin
Street, Houston, Texas 77002. The Second Closing shall be deemed to have been
consummated at 12:01 a.m. Houston time on the Second Closing Date.

 

(b)                                 At the Second Closing, MHR shall deliver to
MSI:

 

(i)                                     a duly executed instrument assigning the
MHR Acquired Units to MSI, in form reasonably satisfactory to MSI;

 

(ii)                                  to the extent the MHR Acquired Units are
certificated, the original certificates evidencing the MHR Acquired Units
endorsed in blank;

 

(iii)                               an MHR Closing Certificate; and

 

(iv)                              good standing certificates, dated within five
(5) days prior to the Second Closing Date, with respect to each of the Eureka
Parties issued by the Secretary of State of the state in which each such Eureka
Party is organized.

 

(c)                                  At the Second Closing, MSI shall deliver to
MHR:

 

(i)                                     a wire transfer of the MHR Purchase
Price in immediately available funds to the account(s) designated by MHR;

 

(ii)                                  an MSI Closing Certificate; and

 

(iii)                               a good standing certificate of MSI from the
state of its formation and each state in which it is qualified to do business
dated within five (5) days prior to the Second Closing Date.

 

3.3                               Conditions to Second Closing.

 

(a)                                 Mutual Conditions. The obligation of the
parties to consummate the Second Closing shall be subject to the prior
satisfaction or waiver by the parties in writing of the conditions contained in
this Section 3.3(a) (which waiver may be granted or withheld in each party’s
sole discretion).

 

15

--------------------------------------------------------------------------------


 

(i)                                     There shall not be in effect any law or
governmental order which restrains, prohibits or declares illegal the
consummation of this Agreement and no Governmental Authority of competent
jurisdiction shall have instituted a proceeding seeking to impose any such
restraint or prohibition which would have a Material Adverse Effect, and any
applicable waiting period (if any) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, shall have expired or been terminated (and
if such a filing is reasonably determined by MSI or MHR to be required, the
Second Closing Date shall be extended accordingly).

 

(b)                                 MSI’s Conditions. The obligation of MSI to
consummate the Second Closing shall be subject to the prior satisfaction or
waiver by MSI in writing of the conditions contained in this
Section 3.3(b) (which waiver may be granted or withheld in MSI’s sole
discretion).

 

(i)                                     The representations and warranties of
MHR and the Company contained in Article IV of this Agreement shall be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality or Material Adverse Effect, which
representations and warranties shall be true in all respects) at and as of the
Second Closing Date, as if made at and as of such date, except that
representations and warranties made as of a specified date need be true only as
of that date.

 

(ii)                                  MHR and the Company shall have performed
and complied in all material respects with the covenants and agreements required
to be performed or complied with by MHR and the Company hereunder on or prior to
the Second Closing Date.

 

(iii)                               Neither MHR nor the Company shall be in
material breach of any Transaction Document at such time.

 

(iv)                              A Material Adverse Effect shall not have
occurred and be continuing at such time.

 

(v)                                 No MHR Default shall have occurred.

 

(c)                                  MHR’s Conditions. The obligation of the
Company and MHR to consummate the Second Closing shall be subject to the prior
satisfaction or waiver by MHR in writing of the conditions contained in this
Section 3.3(c) (which waiver may be granted or withheld in MHR’s sole
discretion).

 

(i)                                     The representations and warranties of
MSI contained in Article V of this Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Material Adverse Effect, which representations and
warranties shall be true in all respects) at and as of the date of the Second
Closing, as if made at and as of such date, except that representations and
warranties made as of a specified date need be true only as of that date.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  MSI shall have performed and complied in
all material respects with the covenants and agreements required to be performed
or complied with by it hereunder on or prior to the Second Closing Date.

 

(iii)                               MSI shall not be in material breach of any
Transaction Document at such time.

 

(iv)                              MHR has obtained any necessary consents with
respect to the Second Closing Transactions that may be required under the Credit
Agreement or MHR’s existing credit facilities or indentures.

 

(v)                                 A Project Written Consent with respect to
the 2014 Projects shall have been approved by MSI and each Series A-2 Manager
(and MHR shall have received such approvals), consistent with Section 5.2(d) of
the Second A&R LLC Agreement and the Series A-2 Members shall have contributed
$30,000,000 to the Company with respect to the 2014 Projects (or such lesser
amount as MHR may request) (each of the capitalized terms used in this clause
(v) or Section 6.8 but not otherwise defined in this Agreement will have the
meaning given to such terms in the Second A&R LLC Agreement).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF MHR AND THE COMPANY

 

Each of MHR and the Company hereby represents and warrants, jointly and
severally, to MSI that as of the date of this Agreement and as of each Closing,
except as set forth in the Disclosure Schedules:

 

4.1                               Organization; Authority.  MHR and each of the
Eureka Parties (i) is duly formed, validly existing and in good standing as a
corporation or limited liability company, as applicable, under the laws of the
State of Delaware, (ii) has all corporate or limited liability company power and
authority to own or lease its properties and to conduct its business as it is
now being conducted, and (iii) is duly qualified or registered and in good
standing in each jurisdiction where such qualification or registration is
required (except where the failure to be so qualified or registered would not
have a Material Adverse Effect). There is no pending or, to the Knowledge of MHR
or any Eureka Party, threatened Proceeding for the dissolution, liquidation or
insolvency of MHR or any Eureka Party.

 

4.2                               Capitalization and Valid Issuance of Purchased
Units.

 

(a)                                 As of the date of this Agreement, the issued
and outstanding membership interests of the Company consist of 10,592,540
Preferred Units and 17,198,703 Common Units; Schedule 4.2(a) sets forth the
number of Preferred Units and the number and classification of Common Units held
by each Member as of such date. All outstanding Preferred Units and Common Units
as of the date of this Agreement and immediately prior to the Closing, and the
membership interests represented thereby, have been duly authorized and validly
issued in accordance with the Initial LLC Agreement, fully paid (to the extent
required under the Initial LLC Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act).

 

17

--------------------------------------------------------------------------------


 

(b)                                 As of the Initial Closing (after giving
effect to the transactions contemplated by this Agreement and the Second A&R LLC
Agreement, but without taking into account any of the issuances of units
contemplated by clause (b) of Section 6.4), the issued and outstanding
membership interests of the Company will consist of 26,897,141 Class A Common
Units and 894,102 Class B Common Units; Schedule 4.2(b) sets forth the pro forma
number of Class A Common Units and the number of Class B Common Units that will
be held by each Member immediately after the Initial Closing. All outstanding
Common Units, and the membership interests represented thereby, will have been
duly authorized, fully paid (to the extent required under the Second A&R LLC
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act).

 

(c)                                  As of the Second Closing (after giving
effect to the transactions contemplated by this Agreement and the Second A&R LLC
Agreement, but without taking into account any of the issuances of units
contemplated by clause (b) of Section 6.4 and without regard to any Units or
other equity acquired by MSI under Section 5.2(d) of the Second A&R LLC
Agreement or any other Units that do not impair or otherwise affect MSI’s (or
its Affiliates’) rights or requirements under the Second A&R LLC Agreement with
respect to governance or board representation), the issued and outstanding
membership interests of the Company will consist of 26,897,141 Class A Common
Units and 894,102 Class B Common Units. All outstanding Common Units, and the
membership interests represented thereby, will have been duly authorized, fully
paid (to the extent required under the Second A&R LLC Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
18-303, 18-607 and 18-804 of the Delaware LLC Act).

 

4.3                               Ownership of the Company.  As of the date of
this Agreement, MHR owns a 57.503569% membership interest in the Company (on an
as-converted basis after giving effect to the conversion of the Preferred Units)
and as of the Initial Closing and as of the time immediately prior to the
purchase and sale of the MHR Acquired Units pursuant to the Second Closing
(without regard to any Units or other equity acquired by MSI under
Section 5.2(d) of the Second A&R LLC Agreement and without regard to any capital
contributions made by MHR as permitted by Section 6.4), MHR will own a
57.503569% membership interest in the Company (on an as-converted basis after
giving effect to the conversion of the Preferred Units); such membership
interest has been duly authorized and validly issued in accordance with the
Initial LLC Agreement, and is fully paid (to the extent required under the
Initial LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act); and MHR
owns such membership interest free and clear of all Liens (other than Liens
created pursuant to the Credit Agreement, the Initial LLC Agreement or the
Second A&R LLC Agreement (as applicable as to each date that these
representations and warranties are made or are deemed to have been made) or
state or federal securities law).

 

4.4                               Subsidiaries.  As of the date of this
Agreement, (a) the Company is a member of Eureka Pipeline, with a 100%
membership interest, and (b) Eureka Pipeline is the sole member of EH Land and
TransTex Hunter with a 100% membership interest in each.  The membership
interests in each such subsidiary have been duly authorized and validly issued
in accordance with the applicable limited liability company agreements of Eureka
Pipeline, EH Land and TransTex Hunter, respectively, and are fully paid (to the
extent required under such limited liability

 

18

--------------------------------------------------------------------------------


 

company agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-303, 18-607 and 18-804 of the Delaware LLC Act). The
Company owns, directly or indirectly, the membership interests of Eureka
Pipeline, EH Land, and TransTex Hunter, in each case free and clear of all Liens
(other than Liens created pursuant to the Credit Agreement, the applicable
limited liability company agreements of such subsidiary or state or federal
securities laws). Other than the Company’s direct ownership of a 100% membership
interest in Eureka Pipeline and indirect ownership of a 100% membership interest
in EH Land and TransTex Hunter, as of the date of this Agreement the Company
does not own, directly or indirectly, any equity or long-term debt securities of
any corporation, partnership, limited liability company, joint venture,
association or other entity.

 

4.5                               Authorization; Enforcement.  The execution and
delivery of each of the Transaction Documents by MHR and the Eureka Parties that
are party thereto and the consummation by them of the Transactions have been
duly authorized by all necessary corporate or limited liability company action
on the part of MHR or the Eureka Parties and their respective members, and no
further corporate or limited liability company consent or action is required by
MHR and the Eureka Parties in connection therewith. Each of the Transaction
Documents has been (or upon delivery will be) duly executed and delivered by MHR
and the Eureka Parties that are party thereto and each Transaction Document
constitutes, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of such parties, enforceable
against such parties in accordance with its terms, except as may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws relating to or affecting the enforcement of creditors
rights generally, (b) laws relating to the availability of specific performance,
injunctive relief or by general principles of equity, or (c) to the extent
indemnification provisions may be limited by applicable federal or state
securities laws.

 

4.6                               Governmental Approvals; No Conflicts.  The
execution and delivery of the Transaction Documents by MHR and the Eureka
Parties that are party thereto and the consummation by MHR and the Eureka
Parties that are party thereto of the Initial Closing Transactions or, except as
set forth on Schedule 4.6, the Second Closing Transactions, do not and will not:

 

(a)                                 require any material consent, approval,
authorization, order, registration or qualification of or filing with any
Governmental Authority or any other third party, except in each case for those
as have been obtained and are in full force and effect;

 

(b)                                 violate any provision of the certificate of
incorporation or bylaws of MHR or the certificate of formation or limited
liability company agreement of any Eureka Party (after, for the avoidance of
doubt, giving effect to the ArcLight Transaction);

 

(c)                                  violate or constitute a default (or an
event that, with notice or lapse of time, or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time, or both) of, any Contract,
credit facility, debt or other instrument (evidencing a debt or other obligation
of MHR or any of the Eureka Parties) to which MHR or any Eureka Party is a party
or by which any property or asset of MHR or any Eureka Party is bound or
affected, or result in the creation or

 

19

--------------------------------------------------------------------------------


 

imposition of any Lien upon any Company Assets, in each case to the extent that
such default, termination, amendment, acceleration or cancellation right or
creation or imposition of such Lien would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; or

 

(d)                                 violate any Law or other restriction of any
Governmental Authority, in each case, as in effect on the date of this
Agreement, except to the extent that such violation would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

4.7                               Units.  Except as provided in the applicable
limited liability company agreements of the Eureka Parties (as in effect on each
date that these representations and warranties are made or are deemed to have
been made) or the Credit Agreement, as provided by state or federal securities
laws or as created by MSI, (a) there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or any right to subscribe for or acquire, any
equity securities of any of the Eureka Parties, or Contracts or understandings
by which the Eureka Parties are bound to issue additional equity securities of
any of the Eureka Parties, or securities or rights convertible or exchangeable
into equity securities of any of the Eureka Parties, nor (b) is there any
restriction upon the voting or transfer of any equity securities of any of the
Eureka Parties. Except as set forth in the Initial LLC Agreement prior to the
Initial Closing and in the Second A&R LLC Agreement from and after the Initial
Closing, there are no anti-dilution or price adjustment provisions in any
agreement applicable to the Units and the issuance and sale of the MHR Acquired
Units will not obligate the Company to issue securities to any Person (other
than MSI).

 

4.8                               No Default.  Neither MHR nor any Eureka Party
(a) is in violation in any material respect of its certificate of incorporation,
bylaws, certificate of formation or limited liability company agreement, as
applicable; (b) is in default under (and no event has occurred which, with
notice or lapse of time, or both, would become a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of)
any Contract or other instrument (evidencing a debt or other obligation of MHR
or any Eureka Parties) to which MHR or any Eureka Party is a party or by which
any Company Asset is bound or affected; or (c) except as set forth in Schedule
4.8(c), is in violation of any law, statute, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or Governmental Authority
to which MHR or any of the Eureka Parties is subject (including, without
limitation, federal and state securities laws and regulations or by which any
Company Assets is bound or affected), which default or violation in the case of
clause (b) or (c) would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or could materially impair the ability of
MHR or any of the Eureka Parties to perform its obligations under the
Transaction Documents to which it is a party. To the Knowledge of MHR and the
Company, no third party to any Contract or other instrument (evidencing a debt
or other obligation of the Eureka Parties) to which any of the Eureka Parties is
a party or by which any of them is bound or to which any of their properties is
subject, is in default under any such Contract or other instrument, which
default would, if continued, have a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

4.9                               Brokers’ Fees.  No brokerage or finder’s fees
or commissions are or will be payable by MHR or any of the Eureka Parties to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the Closing Transactions as the
result of any act or agreement of MHR or any of the Eureka Parties, and neither
MHR nor any of the Eureka Parties has taken any action that could cause MSI to
be liable for any such fees or commissions.

 

4.10                        Registration Rights.  Other than rights granted
under or pursuant to the Initial LLC Agreement prior to the Initial Closing and
under or pursuant to the Second A&R LLC Agreement from and after the Initial
Closing or under or pursuant to the TransTex Registration Rights Agreement, the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of any of the Eureka
Parties registered with the Commission.

 

4.11                        Financial Statements.

 

(a)                                 Schedule 4.11 sets forth copies of the
audited consolidated balance sheet of the Company as of December 31, 2012 and
December 31, 2013, an unaudited consolidated balance sheet of the Company as of
June 30, 2014 (each such audited and unaudited consolidated balance sheet, a
“Eureka Balance Sheet”), and the audited consolidated statements of income and
cash flows of the Company for the 12-month periods ended December 31, 2012 and
December 31, 2013 and an unaudited consolidated statement of income and cash
flows of the Company for the six-month period ended June 30, 2014 (together with
the applicable Eureka Balance Sheets, the “Eureka Financial Statements”), in
each case as were delivered to MSI by the Company. To the Knowledge of MHR, the
Eureka Financial Statements are true and correct and fairly present, in all
material respects, the financial position of the Eureka Parties as of the
respective dates thereof or for the respective periods set forth therein.

 

(b)                                 No Eureka Party has any Liability that is
material, individually or in the aggregate, of the type required to be reflected
on the face of a consolidated balance sheet of the Company prepared in
accordance with GAAP applied on a basis consistent with the most recent Eureka
Balance Sheet, other than (1) Liabilities set forth on the face of the most
recent Eureka Balance Sheet (rather than in any notes thereto), (2) current
Liabilities incurred in the ordinary course of business, (3) Debt permitted by
the Credit Agreement and (4) Liabilities approved in writing by the MSI.

 

4.12                        Transactions With Affiliates and Employees.  Except
for the Services Agreement (including, for the avoidance of doubt, expenses
associated with MHR equity incentive awards to the extent reimbursable pursuant
to the Services Agreement) and as set forth on Schedule 4.12, (a) neither the
Company nor any other Eureka Party, nor to the Knowledge of MHR and the Company,
any of the officers, directors or managers of the Company or any other Eureka
Party, is a party to any transaction with any other Eureka Parties (other than
for services as employees, managers, officers and directors), including any
Contract or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any Eureka Party or any officer, director or
manager or any entity in which any Eureka Party or any such officer, director or
manager has a substantial interest or is an officer, director, trustee or
partner, and (b) there are no outstanding loans,

 

21

--------------------------------------------------------------------------------


 

advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by any Eureka Party to or for the
benefit of any other Eureka Party or any of the officers, directors or managers
of any other Eureka Party or their respective family members.

 

4.13                        No Litigation.  Except as set forth on Schedule
4.13, there are no legal or governmental Proceedings that are pending or, to the
Knowledge of MHR and the Company, threatened against MHR or any of the Eureka
Parties or to which any of their respective properties or assets is subject
(a) that challenges the legality, enforceability or validity of the Transaction
Documents, or (b) that would reasonably be expected to have a Material Adverse
Effect or impair the ability or obligation of MHR or any of the Eureka Parties
to perform fully on a timely basis any obligations that it has under the
Transaction Documents.

 

4.14                        Restrictions on Distributions.  Except as provided
in the Credit Agreement or the applicable Eureka Party limited liability company
agreement, no Eureka Party has entered into or is subject to any agreement that
will restrict or prohibit its ability to pay cash distributions.

 

4.15                        Absence of Changes.  Except as set forth on Schedule
4.15, since December 31, 2013:

 

(a)                                 there has not been any Material Adverse
Effect;

 

(b)                                 the Business has been operated and
maintained in the ordinary course of business in all material respects;

 

(c)                                  there has not been any material damage,
destruction or loss to any material portion of the Company Assets, whether
covered by insurance or not;

 

(d)                                 there has been no merger or consolidation of
any of the Eureka Parties with any other Person or any agreement with respect
thereto;

 

(e)                                  there has been no borrowing of funds,
agreement to borrow funds, or guaranty or agreement to maintain the financial
position of any Person by any of the Eureka Parties other than borrowings or
guaranties under the Credit Agreement;

 

(f)                                   there has been no material change in the
accounting methods of the Eureka Parties, and no material Tax elections have
been made that would be binding on the Company Assets or the Business after the
Closing;

 

(g)                                  there has been no commencement of any
material litigation or settlement of any material litigation;

 

(h)                                 there have been no sales or other transfers
of material assets outside the ordinary course of business;

 

(i)                                     none of the Eureka Parties has entered
into any employment or indemnification agreement or any material agreement or
material Plan with respect to severance

 

22

--------------------------------------------------------------------------------


 

or retention relating to any of the Employees or has incurred or entered into
any collective bargaining agreement with or other obligation to any labor
organization or Employee;

 

(j)                                    there has been no actual or pending or,
to the Knowledge of MHR and the Eureka Parties, threatened material adverse
change in the relationship of the Eureka Parties with any material customer,
supplier, distributor or sales representative of the Business;

 

(k)                                 there has been no material assignment,
transfer, conveyance, mortgage, deed of trust or encumbrance of any material
Real Property;

 

(l)                                     no material Plans have been established,
nor have any Plans been materially amended, except as required by law; and

 

(m)                             there is no Contract the terms of which would
make or require the Eureka Parties to take such action which would make, any of
the foregoing clauses (a) through (l) untrue, except as expressly permitted by
this Agreement;

 

4.16                        Ownership of Property.

 

(a)                                 Each of the Eureka Parties has good title
to, or valid leasehold interests in or contractual rights to, all real property,
surface leases (and the lands covered thereby) (together with such real
property, the “Real Property”), deeds, easements, surface use agreements,
servitudes, licenses, rights-of-way or other similar agreements from each person
(collectively, “Rights-of-Way”) and personal property that are material to the
operation of its business, including all properties reflected in the most recent
Eureka Balance Sheet or purported to have been acquired by the Eureka Parties
after the date of such Eureka Balance Sheet (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens except Permitted Liens.

 

(b)                                 Each Pipeline is covered by Rights-of-Way in
favor of the Eureka Parties, recorded or filed, as applicable and if and to the
extent required in accordance with Law to be so recorded or filed, in the
appropriate public or official records of the county or parish where the
property covered thereby is located or with the office of the applicable State
Pipeline Regulatory Agency, except where the failure of the Pipeline to be so
covered, or any such documentation to be so recorded or filed, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except to the extent the failure would not reasonably be expected to
have a Material Adverse Effect, the Rights-of-Way granted to the Eureka Parties
that cover the Initial System establish in all material respects a contiguous
and continuous right of way for the Initial System such that the Eureka Parties
are able to construct, operate, and maintain the Initial System in, over, under,
or across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets.

 

(c)                                  To the Knowledge of MHR or any Eureka
Party, there is no (i) breach or event of default on the part of any Eureka
Party with respect to any Rights-of-Way granted to any Eureka Party that covers
any of the Pipeline System, (ii) breach or event of default on the part of any
other party to any Rights-of-Way granted to any Eureka Party that cover any of
the Pipeline System, and (iii) event that, with the giving of notice or lapse of
time or both, would constitute such breach or event of default on the part of
any Eureka Party with respect to any

 

23

--------------------------------------------------------------------------------


 

Rights-of-Way granted to any Eureka Party that cover any of the Pipeline System
or, on the part of any other party thereto, in the case of clauses (i), (ii) and
(iii) above, to the extent any such breach, default or event, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
The Rights-of-Way granted to the Eureka Parties that cover any of the Pipeline
Systems (to the extent applicable) are in full force and effect in all material
respects and are valid and enforceable against the applicable Eureka Party
thereto in accordance with their terms (subject to the effect of any applicable
debtor relief laws and subject, as to enforceability to the effect of general
principles of equity) and all rental and other payments due thereunder by the
applicable Eureka Parties have been duly paid in accordance with the terms of
the Rights-of-Way except, in each case, to the extent that a failure,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 The material properties used or to be used
in the Business are in good repair, working order, and condition, normal wear
and tear excepted, except to the extent the failure could not reasonably be
expected to have a Material Adverse Effect. The properties of the Eureka Parties
have not been affected, since December 31, 2013, in any adverse manner as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of property or
cancellation or modification of Contracts, Permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, in each case that either (i) could reasonably be expected to
have a Material Adverse Effect or (ii) except in the case of cancellation or
modification of Contracts, Permits or concessions by a Governmental Authority,
for which repair, restoration or replacement has not been commenced and/or
completed in a manner, or with substitute assets, that, in the commercially
reasonable judgment of the Company, make such affected properties substantially
comparable or better than immediately prior to any such occurrence or, in the
case of replacement assets, are substantially comparable to or better than the
affected properties prior to such occurrence.

 

(e)                                  No condemnation Proceeding has been
commenced or, to the Knowledge of MHR or any Eureka Party, is contemplated by
any Governmental Authority having the jurisdiction to do so with respect to all
or any portion of the Pipeline System except for that which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

4.17                        Permits.  The Eureka Parties hold or have valid
rights to use the Permits material to the continued ownership, use and operation
of the Business as currently conducted. Such material Permits are valid and in
full force and effect and the Eureka Parties are not in default, and, to the
Knowledge of MHR and the Company, no condition exists that, with notice or lapse
of time, or both, would constitute a default, under any such material Permits.

 

4.18                        Contracts.

 

(a)                                 All Material Contracts of the Eureka Parties
are described on Schedule 4.18, none of the Eureka Parties is in material breach
or default thereunder and to the Knowledge of MHR and the Company, each such
Material Contract is in full force and effect in accordance with its terms; and,
except as set forth on Schedule 4.18, neither MHR nor any Eureka Party has any
Knowledge of any pending material amendments of any of the Material Contracts or
any

 

24

--------------------------------------------------------------------------------


 

event that currently does or, with notice or lapse of time, or both, would
constitute a material breach or default, or permit termination, modification in
any manner adverse to any of the Eureka Parties or acceleration thereunder; and
to the Knowledge of MHR and the Eureka Parties, no third party has asserted or
has (except by operation of law) any right to offset, discount or otherwise
abate any material amount owing under the Material Contract except as expressly
set forth in such Material Contract. Prior to the Closing, the Company has made
available to MSI a true, complete and correct copy of each Material Contract
(including all material schedules, exhibits, amendments, supplements,
modifications, and assignments thereto in effect at such time).

 

(b)                                 “Material Contract” means the real property
leases, the Rights-of-Way and each of the following Contracts used in connection
with the Business to which any of the Eureka Parties is a party or by which it
or its properties are bound:

 

(i)                                     any Contract that provides for the
payment by any of the Eureka Parties of more than $250,000 in any consecutive
12-month period or more than $500,000 over the remaining life of such Contract;

 

(ii)                                  any Contract that constitutes a purchase
order or other Contract relating to the sale, purchase, lease or provision by
the any of the Eureka Parties of goods or services in excess of $250,000 in any
12-month period;

 

(iii)                               any Contract evidencing a dedication to the
Pipeline of natural gas or natural gas liquid production produced from real
property;

 

(iv)                              any Contract entered into by any Eureka Party
with counterparties that are producers of natural gas for the purpose of
gathering such producers’ volumes of natural gas for the Pipeline (including the
Eclipse Agreement);

 

(v)                                 any Contract that grants any Person the
exclusive right to sell products or provide services within any geographical
region;

 

(vi)                              any Contract that purports to limit the
freedom of the Eureka Parties to compete in any line of business or to conduct
business in any geographic location;

 

(vii)                           any product distribution agreements;

 

(viii)                        any material Contract that was entered into
outside of the ordinary course of business of the Eureka Parties;

 

(ix)                              any Contract constituting a partnership, joint
venture or other similar Contract;

 

(x)                                 any Contract relating to indebtedness for
borrowed money, any Contract creating a capital lease obligation, any Contract
for the sale of accounts receivable, any Contract constituting a guarantee of
debt of any third Person or any

 

25

--------------------------------------------------------------------------------


 

Contract requiring any of the Eureka Parties to maintain the financial position
of any other Person;

 

(xi)                              any material Contract in respect of rights in
Intellectual Property granted to or by the Eureka Parties;

 

(xii)                           any Contract providing for the deferred payment
of any purchase price including any “earn out” or other contingent fee
arrangement;

 

(xiii)                        any Contract creating a Lien on any of the Company
Assets (other than any Lien disclosed pursuant to any other representation of
MHR and the Eureka Parties pursuant to this Article IV);

 

(xiv)                       any Contract between one or more of the Eureka
Parties, on the one hand, and any Affiliate of the Eureka Parties or present or
former Employee of the Eureka Parties or family member of such Affiliate or
Employee, on the other hand (including any Contract providing for
(A) compensation, the acceleration of benefits or the loss of any rights in
connection with the consummation of the transactions contemplated by this
Agreement or (B) the indemnification of such Affiliate or Employee by the Eureka
Parties);

 

(xv)                          any Contract for the employment of any individual,
on a full time or part time basis, or any consulting or similar Contract that
cannot be terminated by the applicable Eureka Party on less than sixty (60)
days’ notice without payment by such Eureka Party of any material penalty;

 

(xvi)                       any Contract with any labor union or association
representing any employee of the Eureka Parties;

 

(xvii)                    any (A) material Contract providing for the purchase
of real property, other than in the ordinary course of business, and (B) any
Contract providing for the sale or other disposition of real property;

 

(xviii)                 any material Contract with any Governmental Authority;

 

(xix)                       any Contract pursuant to which any party is required
to purchase or sell a stated portion of its requirements or output from or to
another party, other than in the ordinary course of business;

 

(xx)                          any Contract relating to the acquisition by the
Eureka Parties of any operating business or similar interest of another Person;

 

(xxi)                       any Contract under which the Eureka Parties have
made advances or loans to any other Person (other than employee advances in the
ordinary course of business that are not material, individually or in the
aggregate);

 

26

--------------------------------------------------------------------------------


 

(xxii)                    any outstanding agreements of guaranty, surety or
indemnification, direct or indirect, by the Eureka Parties not otherwise
disclosed pursuant to this Section 4.18; and

 

(xxiii)                 any Contract requiring any of the Eureka Parties to make
a payment as a result of the consummation of the transactions contemplated
hereby.

 

4.19                        Guaranties; Bonds.  None of the Eureka Parties has
guaranteed or become subject to a contingent obligation in respect of the
obligations or liabilities of any other Person, other than (a) pursuant to or as
permitted by the Credit Agreement as in effect as of the date hereof or the
Services Agreement, (b) prior to the Initial Closing, permitted or approved
under the Initial LLC Agreement and from and after the Initial Closing,
permitted or approved under the Second A&R LLC Agreement or (c) as set forth on
the most recent Eureka Balance Sheet. There are no outstanding letters of
credit, surety or performance bonds or similar instruments of any Eureka Party
in connection with the Business or the Company Assets that are not issued
pursuant to or permitted by the Credit Agreement or permitted or approved under
the Initial LLC Agreement (prior to the Initial Closing) and under the Second
A&R LLC Agreement (from and after the Initial Closing).

 

4.20                        Intellectual Property.  The Intellectual Property
constitutes all intellectual property rights material to the continued operation
of the Business and each of the Eureka Parties has ownership of, or valid rights
to use, all such material Intellectual Property free and clear of all Liens
other than Permitted Liens. To the Knowledge of MHR and the Company, the use of
the material Intellectual Property by the Eureka Parties does not infringe on
the rights of any other Person. No material Intellectual Property is subject to
any outstanding order, judgment, decree, stipulation or agreement restricting
the use thereof by the Eureka Parties, except as otherwise provided in the
applicable license or use agreements or grant documents or by Law.

 

4.21                        Legal Compliance.  Except as set forth in Schedule
4.21, each of the Eureka Parties (a) is in compliance with all Laws applicable
to the Business, including, without limitation, all FERC regulations and orders,
to the extent applicable, and all applicable State Pipeline Regulatory Agency
regulations, and (b) is conducting the Business so as not to violate any Laws,
except in each case where such conduct would not have a Material Adverse Effect.

 

4.22                        State and Federal Regulation.

 

(a)                                 Except as set forth on Schedule 4.22(d),
none of the Eureka Parties is a “natural gas company” under the Natural Gas Act
of 1938, as amended (“Natural Gas Act”). Except as set forth on Schedule
4.22(d), neither the Pipeline System nor any portion of the Pipeline System is
used for the transportation of natural gas in interstate commerce as
contemplated in the Natural Gas Act or the Natural Gas Policy Act of 1978, and
neither the Pipeline System nor any portion of the Pipeline System operates as
an interstate common carrier as contemplated in the Interstate Commerce Act and
the Energy Policy Act of 1992.

 

(b)                                 Each Eureka Party that owns pipelines and
conducts pipeline operations has followed in all material respects prudent
practices in the hydrocarbon gathering and processing industries, as applicable.
Except as set forth on Schedule 4.22(b), since September 12,

 

27

--------------------------------------------------------------------------------


 

2012, no Eureka Party that owns any interest in any of the Pipeline Systems has
received written notice that it is the subject of a complaint, investigation or
other proceeding by any Governmental Authority with respect to any matter
regarding in any material respect their respective rates or practices with
respect to the Pipeline Systems.

 

(c)                                  No Eureka Party has received notice that it
is liable for any refunds or interest thereon as a result of an order from any
State Pipeline Regulatory Agency with jurisdiction over the Pipeline Systems.

 

(d)                                 Except as set forth on Schedule 4.22(d),
none of the Eureka Parties is a “public utility,” “intrastate pipeline,” or
similar entity subject to regulation as to rates or other terms and conditions
of service (other than matters relating to pipeline safety) or to financial
regulation under the laws of any state or subject to the regulatory jurisdiction
of any State Pipeline Regulatory Agency or similar Governmental Authority.

 

4.23                        Taxes.  Except as set forth on Schedule 4.23:

 

(a)                                 (i) all material Tax Returns required to be
filed by the Eureka Parties have been duly and timely filed with the appropriate
Taxing Authority, (ii) all items of income, gain, loss, deduction and credit or
other items (“Tax Items”) required to be included in each such Tax Return have
been so included and all such Tax Items and any other information provided in
each such Tax Return is true, correct and complete in all material respects,
(iii) all material Taxes owed by the Eureka Parties that are or have become due
have been timely paid in full, (iv) no penalty, interest or other charge is or
will become due with respect to the late filing of any such Tax Return or late
payment of any such Tax, (v) the Eureka Parties have withheld or deducted all
Taxes or other amounts from payments to employees or other Persons required to
be so withheld or deducted, and have timely paid over such Taxes or other
amounts to the appropriate Taxing Authority to the extent due and payable,
(vi) there are no Liens on any of the Company Assets that arose in connection
with any failure (or alleged failure) to pay any Tax, except for current period
Taxes which constitute a Lien on the Company Assets but are not yet due and
payable, (vii) there is no investigation, suit, action, audit, or examination
currently in progress or pending or, to the Knowledge of MHR and the Eureka
Parties, threatened by any Taxing Authority in connection with any Tax or Tax
Item with respect to any of the Eureka Parties, the Company Assets or the
Business, (viii) no claim for the assessment or collection of Taxes has been
asserted in writing against any of the Eureka Parties (ix) none of such Tax
Returns are now (or have ever been) under audit or examination by any Taxing
Authority, (x) there are no agreements, waivers or other arrangements providing
for an extension of time with respect to the filing of any such Tax Return or
the assessment or collection of any such Tax, (xi) no written claim has ever
been made by a Taxing Authority in a jurisdiction where the Eureka Parties do
not file Tax Returns that the Company Assets or the Business may be subject to
taxation in that jurisdiction and (xii) all of the material Company Assets have
been properly listed and described on the property tax rolls for all periods
prior to and including the Initial Closing Date and no portion of the material
Company Assets constitutes omitted property for property tax purposes.

 

(b)                                 The unpaid Taxes of the Eureka Parties did
not, as of December 31, 2013, exceed the reserve for Tax liability (rather than
any reserve for taxes established to reflect timing

 

28

--------------------------------------------------------------------------------


 

differences between book and Tax income), if any, set forth on the most recent
Eureka Balance Sheet.

 

(c)                                  None of the Eureka Parties has any
liability for the Taxes of any Person as a transferee or successor, by contract
or otherwise.

 

(d)                                 None of the Eureka Parties has any unpaid
obligation to make distributions with respect to Taxes payable by its direct or
indirect equity owners.

 

(e)                                  No power of attorney has been granted by or
with respect to any of the Eureka Parties with respect to any matter relating to
Taxes which is still in effect, and none of the Eureka Parties has received from
any federal, state, local or foreign Governmental Authority any written request
for information related to Tax matters.

 

(f)                                   None of the Eureka Parties has
participated in a transaction that is described as a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(1).

 

(g)                                  Each of the Eureka Parties is currently,
and has been at all times since its formation, treated as a partnership or a
disregarded entity for U.S. federal income tax purposes.

 

(h)                                 The Eureka Parties have previously provided
or made available to MSI true and correct copies of all income Tax Returns of
the Eureka Parties and all other material Tax Returns relating to income,
franchise, and sales Taxes.

 

(i)                                     None of the Eureka Parties is a partner
in any entity classified as a partnership for U.S. federal income tax purposes.

 

(j)                                    None of the Eureka Parties will be
required to include any amount in, nor will it be required to reduce its
deductions, Tax credits or Tax basis from, taxable income for any taxable period
ending after the Second Closing Date as a result of any (i) change in accounting
method pursuant to Section 481(a) of the Code or any comparable provision of
applicable state, local or foreign Tax Laws effected in a taxable period ending
before the Closing Date; (ii) “closing agreement” as described in Section 7121
of the Code (or any corresponding or similar provision of applicable state,
local or foreign Tax Laws); (iii) installment sale or open transaction
disposition made on or prior to the Initial Closing Date; or (iv) prepaid amount
received on or prior to the Second Closing Date.

 

(k)                                 None of the Eureka Parties has sold or
provided goods or services to customers or clients, or had employees located, in
any country other than the United States or any states other than Texas, West
Virginia and Ohio (or, solely with respect to the Rogersville Facility,
Tennessee and, solely with respect to TransTex Hunter, Louisiana).

 

(l)                                     None of the Eureka Parties has requested
or received any rulings, agreements or similar arrangements with a Governmental
Authority related to Taxes.

 

4.24                        Employees; Employee Relations.  The Eureka Parties
do not have any employees.  Each Eureka Party is, and at all times since such
Eureka Party’s inception has been, in

 

29

--------------------------------------------------------------------------------


 

compliance in all material respects with all applicable Laws related to its
employment and engagement of employees, independent contractors and
consultants.  With respect to the Employees:

 

(a)                                 There are no Proceedings, whether by any
Governmental Authority, any Employee or former employee or any other Person,
against or involving any of the Eureka Parties, MHR or any of their respective
Affiliates pending or, to the Knowledge of MHR and the Eureka Parties,
threatened against any of the Eureka Parties, MHR or any of their respective
Affiliates. There are no grievances, complaints or charges that have been filed
or threatened against any of the Eureka Parties, MHR or any of their respective
Affiliates under any dispute resolution procedure that could have a Material
Adverse Effect on any of the Eureka Parties, MHR or any of their respective
Affiliates or the conduct of the Business, and there is no arbitration or
similar proceeding pending and no claim therefor has been asserted in writing
against any of the Eureka Parties, MHR or any of their respective Affiliates.
MHR and its Affiliates have in place all material employee policies required by
Laws and, to the Knowledge of MHR and the Eureka Parties, there have been no
violations or alleged violations of any of such policies. Neither MHR nor any of
its Affiliates has received notice indicating that any of its employment
policies or practices are currently being audited or investigated by any
Governmental Authority, and no Governmental Authority has issued a judgment,
order, decree or finding with respect to the labor and employment practices
(including practices relating to discrimination) of any of MHR or any of its
Affiliates. MHR and each of its Affiliates is, and at all times since the
Company’s inception has been, in compliance with all applicable Laws related to
employment and labor, including all such Laws relating to employment practices,
payment of wages and immigration.

 

(b)                                 None of the Eureka Parties, MHR or any of
their respective Affiliates is a party to or bound by any collective bargaining
agreement or other contract with a labor union and no such agreement is being
negotiated or is applicable to any Employee, nor have any of the Eureka Parties,
MHR or any of their respective Affiliates agreed to recognize any labor union or
other collective bargaining representative, nor has any labor union or
collective bargaining representative been certified as a representative of any
Employees. None of the Eureka Parties, MHR or any of their respective Affiliates
have experienced any strikes, grievances, claims of unfair labor practices, or
other collective bargaining disputes with respect to any Employee. None of the
Eureka Parties, MHR or any of their respective Affiliates have committed any
unfair labor practice with respect to any Employee. No organizational efforts
are presently being made or threatened, or have been made or threatened during
the three years prior to the Closing, by or on behalf of any labor union with
respect to any Employees.

 

(c)                                  None of the Eureka Parties, MHR or any of
their respective Affiliates are subject to any settlement or consent decree with
any Employee or former employee, employee representative or any Governmental
Authority relating to claims of discrimination or other claims in respect to
employment practices and policies.

 

(d)                                 The compensation and benefits paid or
provided with respect to all Employees and all other employees and independent
contractors and consultants who provide or have provided services to the Eureka
Parties have, with respect to such services, been reflected in the Eureka
Financial Statements for the periods covered thereby. As of the date of this

 

30

--------------------------------------------------------------------------------


 

Agreement, no Employee is on disability or other leave of absence, is receiving
disability benefits, or is in an elimination or other waiting period with
respect to his or her receipt of disability benefits. There are no loans or
other obligations payable or owing by any of the Eureka Parties, MHR or any of
their respective Affiliates to any Employee or former employee, except salaries,
wages and reimbursement of expenses for the pay period immediately preceding the
date hereof incurred and accrued in the ordinary course of business of the
Eureka Parties, MHR and their respective Affiliates nor are there any loans or
debts payable or owing by any such individuals to any of the Eureka Parties, MHR
or any of their respective Affiliates except repayment of salary advances, nor
have any of the Eureka Parties, MHR or any of their respective Affiliates
guaranteed any of such individual’s respective loans or obligations of any
Employee.

 

(e)                                  No material workers’ compensation claims or
work-related accidents involving current or former Employees have occurred since
the Company’s inception.

 

(f)                                   “Subject Employees” means all employees of
MHR, MH Services or their respective Affiliates that devote substantially all of
their time to the Business, and the Subject Employees are all of the employees
whose job responsibilities consist primarily of providing services in connection
with the Business. As of the date hereof, the functional titles of the Subject
Employees (and the number of Subject Employees that provide services to the
Eureka Parties in respect of such function) are set forth on Schedule 4.24(f).
The “Key Subject Employees” are set forth on Schedule 4.24(f) under the heading
“Key Subject Employees.”

 

4.25                        Employee Benefit Matters.

 

(a)                                 Schedule 4.25(a) lists each of the following
(collectively referred to as the “Plans,” and individually referred to as a
“Plan”) which is sponsored, maintained or contributed to (or is required to be
contributed to) by MHR or any of its ERISA Affiliates for the benefit of any
current or former Employees (or their beneficiaries), or has been so sponsored,
maintained or contributed to (or has been required to be contributed to) by MHR
or any of its ERISA Affiliates within the six years immediately preceding the
date hereof or the Closing Date:

 

(i)                                     each “employee benefit plan,” as such
term is defined in Section 3(3) of ERISA, (including, but not limited to,
employee benefit plans, such as foreign plans, which are not subject to the
provisions of ERISA); and

 

(ii)                                  each health plan, personnel policy, equity
option plan, collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, severance pay plan, policy
or agreement, deferred compensation agreement or arrangement, executive
compensation or supplemental income arrangement, consulting agreement,
employment agreement and each other employee benefit plan, agreement,
arrangement, program, practice, policy or understanding which is not described
in Section 4.25(a)(i).

 

No Eureka Party or ERISA Affiliate of a Eureka Party maintains or participates
in any plan, agreement, arrangement, program, practice, policy or understanding
of the type described in Section 4.25(a)(i) or (ii) (other than the Eureka
Hunter Incentive Plan, which is maintained

 

31

--------------------------------------------------------------------------------


 

solely by the Company).  With respect to each Plan, MHR has made available to
MSI a true and correct copy of (i) the most recent Form 5500 annual report filed
with the applicable Governmental Authority, (ii) each such Plan that has been
reduced to writing and all amendments thereto, (iii) each trust agreement,
insurance contract or administration agreement relating to each such Plan,
(iv) a written summary of each unwritten Plan, (v) the most recent summary plan
description or other written explanation of each Plan that is provided to
participants, (vi) the most recent determination letter or opinion letter, if
any, issued by the Internal Revenue Service with respect to any Plan intended to
be “qualified” under Section 401(a) of the Code, and (vii) all material
correspondence with any Governmental Authority relating to any outstanding
controversy or with respect to any other material matter with respect to any
Plan that has arisen or has been resolved in the previous three years.

 

(b)                                 Each Plan has been operated and administered
in all material respects in accordance with its terms and Laws, including ERISA
and the Code.

 

(c)                                  Each Plan intended to be “qualified” within
the meaning of Section 401(a) of the Code is so qualified and is subject to a
favorable determination letter (or opinion letter, as applicable) from the
Internal Revenue Service with respect to such qualification or has pending or
has time remaining in which to file, an application for such determination from
the Internal Revenue Service, and to the Knowledge of MHR, there is no reason
why any such Plan is not in material compliance with such qualification
requirements.

 

(d)                                 There are no pending or, to the Knowledge of
MHR or any of its Affiliates, threatened or anticipated claims by or on behalf
of any Plan, by any employee or beneficiary covered under any such Plan, or
otherwise involving any such Plan (other than routine claims for benefits).

 

(e)                                  As of the date hereof and the Closing Date,
none of the Eureka Parties, MHR nor any of their respective ERISA Affiliates
contribute to or have an obligation to contribute to, nor have at any time in
the six year period immediately prior to the date hereof or the Closing Date
contributed to or had an obligation to contribute to, and no Plan is or has
been, (i) a multiemployer plan within the meaning of Section 3(37) of ERISA or
(ii) a plan subject to Title IV of ERISA or Section 412, 430, 431 or 436 of the
Code. No Plan is or has been funded through a trust that is intended to be
exempt from federal income taxation pursuant to Section 501(c)(9) of the Code.

 

(f)                                   In connection with the consummation of the
transactions contemplated by this Agreement, no payments of money or other
property, acceleration of benefits, or provision of other rights have been or
will be made hereunder, under any agreement contemplated herein, or under any
Plan, that would be reasonably likely to be nondeductible under Section 280G of
the Code, whether or not some other subsequent action or event would be required
to cause such payment, acceleration, or provision to be triggered.

 

(g)                                  Prior to the date of this Agreement, MHR
has delivered to MSI a true and correct copy of the Eureka Hunter Incentive Plan
(and copies of all amendments, if any, thereto) and each form of award agreement
thereunder. The form of award agreement is attached hereto as Schedule 4.25(g). 
The Eureka Hunter Incentive Plan has been operated and administered in

 

32

--------------------------------------------------------------------------------


 

all material respects in accordance with its terms and applicable Laws.  There
are no pending or, to the Knowledge of MHR, threatened or anticipated claims by
any Employee or other Person participating in the Eureka Hunter Incentive Plan,
or otherwise involving such plan. There are no amounts distributable to any
Class B Member (as defined in the Initial LLC Agreement) pursuant to the Initial
LLC Agreement with respect to a Class B Common Unit that has not yet vested
pursuant to the terms of the Eureka Hunter Incentive Plan, any award of plan
incentive units thereunder or any award of Class B Common Units of the Company
pursuant to the terms of the Initial LLC Agreement. All expenses related to the
Eureka Hunter Incentive Plan are reflected in the Eureka Financial Statements
for the periods covered thereby and to the extent required by GAAP.

 

(h)                                 As of the Closing Date, none of the Eureka
Parties, MHR or any of their respective ERISA Affiliates has any material
liability or obligation under any welfare plan to provide benefits after
termination of employment to any Employee or dependent other than as required by
Section 4980B of the Code or similar state Laws.

 

4.26                        Environmental Matters.  Except as set forth on
Schedule 4.26:

 

(a)                                 The Company Assets, Real Property and
Business, and the operations of the Eureka Parties with respect to each of the
foregoing are in compliance with, and since operated by the Eureka Parties, have
complied with in all material respects with, applicable Environmental Laws.

 

(b)                                 The Eureka Parties are in possession of all
material Environmental Permits required for the lawful operation of the Company
Assets, Real Property and Business and are in compliance in all material
respects with all such Environmental Permits.

 

(c)                                  The Eureka Parties have timely filed
applications or extensions for the renewal of any material Environmental Permits
as may be necessary for the operation of the Business. To the Knowledge of MHR
and the Company, there are no facts, circumstances or conditions that could
reasonably be expected to lead to the revocation or denial of applications or
for the renewal in the ordinary course of business of any material Environmental
Permits on terms materially less favorable to any Eureka Party than what are
currently in effect. There are no pending or, to the Knowledge of MHR and the
Company, threatened termination or revocation proceedings with respect to any
material Environmental Permit.

 

(d)                                 None of the Eureka Parties has received any
written order, judgment, injunction, notice of violation, noncompliance, or
enforcement or any written notice of investigation, inquiry, or remediation from
any Governmental Authority, in each case claiming a material violation of any
Environmental Laws at any location that has not been resolved.

 

(e)                                  During the period during which the Eureka
Parties conducted operations on the Real Property, there has been no Release
under or from any of such Real Property or in connection with the Business in
violation of Environmental Laws or in a manner that could give rise to any
material liability under Environmental Laws. To the Knowledge of MHR and the
Company, there are no pending investigations, remediations, abatements,
removals, or ongoing monitoring of Hazardous Materials required under any
Environmental Laws with respect to the

 

33

--------------------------------------------------------------------------------


 

Company Assets, Real Property or Business which could reasonably be expected to
result in any material liability under Environmental Laws.

 

(f)                                   None of the Eureka Parties has received
any written notice asserting an alleged liability or obligation under any
applicable Environmental Laws with respect to any Release of any Hazardous
Materials at any location offsite of the Real Property and, to the Knowledge of
MHR and the Eureka Parties, there are no conditions or circumstances that could
be expected to result in the receipt of such written notice, in either case that
could reasonably be expected to result in any material liability under
Environmental Laws. In connection with their operations on the Real Property,
the Eureka Parties have arranged for off-site disposal of hazardous waste in
material compliance with current applicable Environmental Laws.

 

(g)                                  During the period during which the Eureka
Parties conducted operations on the Real Property, to the Knowledge of MHR and
the Eureka Parties, there has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the Company Assets,
Real Property or Business, or the operations of Eureka Parties with respect to
the foregoing that could reasonably be expected to form the basis for any
material environmental liability or any other claim for damages or compensation.

 

(h)                                 The Eureka Parties have made available to
MSI true and correct copies of all material environmental reports, studies,
analyses, and non-privileged correspondence on environmental matters in its
possession relating to its properties or operations, including copies of all
material notices and communications with Governmental Authorities related to any
material non-compliance with, or material liabilities under, any Environmental
Laws or Environmental Permits by the Eureka Parties.

 

(i)                                     To the Knowledge of MHR and the Eureka
Parties, none of the Eureka Parties has assumed or agreed to bear any material
liabilities or obligations of any third party under any Environmental Laws or
Environmental Permits, whether by Contract or by operation of law.

 

4.27                        Insurance.  The Eureka Parties are insured with
financially sound and reputable insurance companies which are not Affiliates of
MHR or the Company, in such amounts with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where any of the Eureka Parties operates
(the “Insurance”). Schedule 4.27 sets forth, as of the date of this Agreement, a
true and complete list of all Insurance policies, binders, and Contracts under
which the Business or any of the Company Assets are insured. The Insurance is in
full force and effect, there has been no written notice of any cancellation by
the insurer or, to the Knowledge of MHR and the Eureka Parties, any threatened
cancellation of any Insurance by the insurer, and the Eureka Parties are a named
insured or loss payee, as applicable, under the Insurance.

 

4.28                        Books and Records.  All books and records relating
to the operation of the Business and ownership of the Company Assets by the
Eureka Parties have been maintained substantially in accordance with applicable
Law, and comprise all of the books and records relating to the Eureka Parties’
ownership and operation of the Business and ownership of the Company Assets.

 

34

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

4.29                        Certain Payments or Arrangements.  In connection
with the Business, neither MHR nor any of the Eureka Parties nor, to the
Knowledge of MHR and the Company, any of their respective directors, officers,
agents, employees or other persons associated with or acting on behalf of MHR or
any of the Eureka Parties, knowingly has used any funds of MHR or any of the
Eureka Parties or any of their respective Affiliates for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, made any direct or indirect unlawful payment to any foreign
or domestic governmental official or employee or made any illegal bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

 

4.30                        Assets Necessary to the Business.  The Company
Assets constitute (a) all of the assets necessary or required to permit the
Eureka Parties to carry on the Business in substantially the same manner as
presently conducted and (b) substantially all of the assets of the Eureka
Parties used in the Business presently, except assets sold by the Eureka Parties
in the ordinary course of business and equipment under leases. The Company
Assets taken as a whole are in working order and repair (taking age and ordinary
wear and tear into account), have been operated and maintained in the ordinary
course of business by the Eureka Parties, are not in need in any material
respect of replacement, maintenance or other capital expenditures (except in the
ordinary course of business), and are able to meet the service and production
requirements of the current customers of the Business.

 

4.31                        [REDACTED]*

 

4.32                        Status of Planned System Projects. The Eureka
Parties have, in all material respects, good title to, or valid leasehold
interests in or contractual rights to, the Real Property and Rights-of-Way, and
have, in all material respects except as set forth in Schedule 4.32, the
Permits, in each case that are necessary to complete and operate the Planned
System in the manner in which it is intended to be completed and operated. MHR
and the Company reasonably believe each of the components of the Planned System
will be completed and operational by the respective date set forth in Schedule
4.32 in respect of such component.

 

4.33                        MNW Matters. As of the date hereof, Triad Hunter,
LLC (a wholly owned subsidiary of MHR) has acquired or has the right to acquire
certain acreage (the “Subject Acreage”) pursuant to that certain asset purchase
agreement dated as of August 12, 2013, between MNW Energy, LLC, an Ohio limited
liability company and Triad Hunter, LLC (a wholly owned subsidiary of MHR). To
the Knowledge of MHR, the Subject Acreage consists of approximately 17,000 net
acres.

 

4.34                        Eclipse Gathering Activities.  MHR and the Company
reasonably believe that the interconnection of the Initial System with DTI will
be completed by October 30, 2014, the interconnection of the Initial System with
TETCO will be completed by November 1, 2014 and the interconnection of the
Initial System with REX will be completed by November 1, 2014. Approximately 6.5
miles of gathering line remains to be completed by Eureka for the Eclipse
Gathering Activities. MHR and the Company reasonably believe that the remaining
6.5 miles will be complete before December 1, 2014. Except as set forth in
Schedule 4.34, there are no material additional actions or activities required
to be performed by the Eureka Parties or their

 

35

--------------------------------------------------------------------------------


 

contractors, subcontractors or service providers for the interconnections of the
Initial System to DTI, TETCO and REX to be completed. After the interconnections
of the Initial System with DTI, TETCO and REX have been completed, the Phase II
Header System will be completed, in-service and available for deliveries into
DTI, TETCO and REX provided that prevailing pressures on the Crescent Lateral
and the Rex/Tex Lateral are sufficient to deliver volumes of gas into each of
the named downstream pipelines. Defined terms used in this Section 4.34 but not
otherwise defined herein shall have the meanings given to them in the Eclipse
Agreement.

 

4.35                        Certain Accounting Matters.  MHR recognizes that MSI
does not provide (and has not provided any) accounting advice, and all
determinations regarding the accounting treatment of the transactions
contemplated hereby, are the sole responsibility of MHR.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF MSI

 

MSI hereby represents and warrants to MHR as of the date of this Agreement and
as of each Closing, as follows:

 

5.1                               Organization; Authority.  MSI is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. MSI has the requisite power and authority to
enter into any Transaction Documents to which MSI is a party and to consummate
the Transactions hereunder and thereunder and otherwise to carry out its
obligations hereunder and thereunder. There is no pending or, to the Knowledge
of MSI, threatened Proceeding for the dissolution, liquidation or insolvency of
MSI. MSI has taken all action necessary to authorize the execution, delivery and
performance by MSI of the Transaction Documents and the consummation of the
Transactions, including the purchase by MSI of the ArcLight Acquired Units
pursuant to the ArcLight UPA and the MHR Acquired Units hereunder. Each of the
Transaction Documents to which MSI is a party has been (or upon delivery will
be) duly executed and delivered by MSI and constitutes, or when delivered in
accordance with the terms hereof will constitute, the valid and binding
obligation of MSI, enforceable against it in accordance with its terms, except
as may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws relating to or affecting the
enforcement of creditors rights generally, (b) laws relating to the availability
of specific performance, injunctive relief or by general principles of equity,
or (c) to the extent indemnification provisions may be limited by applicable
federal or state securities laws.

 

5.2                               No Violation.  The acquisition of the ArcLight
Acquired Units and the MHR Acquired Units by MSI, and the execution, delivery
and performance of this Agreement and the other Transaction Documents by MSI,
and the consummation by MSI of the Transactions, including the purchase of the
ArcLight Acquired Units pursuant to the ArcLight UPA and the MHR Acquired Units
hereunder, assuming the accuracy of the representations and warranties of MHR
and the Company contained herein and the performance of their respective
covenants contained herein, (a) do not conflict with or result in any violation
of or default under any provision of the certificate of formation, partnership
agreement, limited liability company agreement or other organizational or
charter documents of MSI, (b) do not conflict with or result in any violation of
or default under, any provision of any material Contract, certificate or

 

36

--------------------------------------------------------------------------------


 

instrument to which MSI is a party or by which MSI or any of its material assets
are bound, (c) require any consent, approval, authorization, order, registration
or qualification or filing with any Governmental Authority or other Person, or
(d) violate any Law or other restriction of any Governmental Authority, except
with respect to the foregoing clauses (b), (c) and (d), to the extent such
conflict, default, violation or failure to obtain would not have a material
adverse effect on any of MSI, the consummation of the Transactions or the
performance or enforceability of any of the Transaction Documents.

 

5.3                               MSI Intent.  MSI is acquiring the ArcLight
Acquired Units pursuant to the ArcLight UPA and the MHR Acquired Units hereunder
for investment purposes only and not with a view to or for distributing or
reselling such ArcLight Acquired Units or MHR Acquired Units or any part
thereof, and MSI has no present intention of selling, granting any participation
in, or otherwise distributing the same. MSI does not presently have any Contract
with any Person to sell, transfer or grant participations to such Person or to
any third Person, with respect to any ArcLight Acquired Units or MHR Acquired
Units. Any sales or transfers of the ArcLight Acquired Units or MHR Acquired
Units by MSI shall be in compliance with the Second A&R LLC Agreement and
applicable state and federal laws.

 

5.4                               MSI Status.  MSI is an “accredited investor”
(within the meaning of Rule 501 promulgated under the Securities Act) and has
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Units and of making an informed decision. MSI is a United
States person (as defined by Section 7701(a)(30) of the Code).

 

5.5                               Non-Reliance; Disclosure of Information.  MSI
is not relying upon, and has not relied upon, any statement, representation or
warranty made by any Person, except for the statements, representations and
warranties by MHR and the Company contained in this Agreement. MSI acknowledges
that any investment in the Company, including the purchase of the ArcLight
Acquired Units and the MHR Acquired Units, is speculative and that the Business
involves risk. The foregoing, however, does not limit or modify the
representations and warranties of MHR and the Company in Article IV of this
Agreement or the right of MSI to rely thereon.

 

5.6                               Restricted Securities.  MSI understands that
the ArcLight Acquired Units and the MHR Acquired Units have not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
MSI’s representations as expressed herein. MSI understands that the ArcLight
Acquired Units and the MHR Acquired Units are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, MSI must hold the ArcLight Acquired Units and the MHR Acquired Units
indefinitely unless they are registered with the Commission and qualified by
state authorities, or a valid exemption from such registration and qualification
requirements is available. MSI acknowledges that the Company has no obligation
to register or qualify the ArcLight Acquired Units or the MHR Acquired Units for
resale, except as set forth in the Second A&R LLC Agreement. MSI understands
that no public market now exists for the ArcLight Acquired Units or the MHR
Acquired Units, and that the Company has made no

 

37

--------------------------------------------------------------------------------


 

assurances that a public market will ever exist for the ArcLight Acquired Units
or the MHR Acquired Units.

 

5.7                               Brokers’ Fees.  No brokerage or finder’s fees
or commissions are or will be payable by MSI to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the Closing Transactions, and MSI has not taken any action that
could cause MHR or any Eureka Party to be liable for any such fees or
commissions.

 

5.8                               Original Unit Purchase Agreement.  To the
knowledge of MSI (which means the actual knowledge of John Veech and Ahmad
Atwan), the rights and obligations of MHR, the Company and ArcLight under the
Original Unit Purchase Agreement have not been assigned to or assumed by any
other Person.

 

ARTICLE VI

 

OTHER AGREEMENTS OF THE PARTIES

 

6.1                               Employee Matters.  MHR shall not, and shall
cause its Affiliates not to, transfer or assign any Key Subject Employees to any
other Person except in connection with the Employee Transfer (as defined in the
Second A&R LLC Agreement) and, for one year after such Employee Transfer, MHR
and its Subsidiaries shall not hire or seek to hire any of the Key Subject
Employees without the prior written consent of MSI.

 

6.2                               Rogersville Facility.  At the request of MHR,
Eureka Pipeline will assign to MHR or an Affiliate thereof (provided, that in
respect of any assignment to such Affiliate, MHR shall contemporaneously
therewith execute and deliver a parent guaranty in respect of such Affiliate’s
assumption of any obligations arising from or relating to the Rogersville
Facility as required by this Section 6.2, in form and substance reasonably
satisfactory to MSI), all of Eureka Pipeline’s right, title and interest in and
to the Rogersville Facility, pursuant to a form of deed or assignment and
assumption agreement, acceptable to the Company and approved by MSI in writing
(such approval not to be unreasonably withheld, conditioned or delayed) and by
Eureka Pipeline’s lenders under the Credit Agreement. Any consent required by
Eureka Pipeline’s lenders under the Credit Agreement or other existing credit
facility or indentures to be executed and delivered by Eureka Pipeline (or any
other Eureka Party) shall be in form and substance reasonably satisfactory to
MSI. For the avoidance of doubt, such assignment and assumption agreement shall
expressly disclaim any representations or warranties by Eureka Pipeline, and MHR
shall assume all obligations or liabilities of the Company and its Subsidiaries
related to the Rogersville Facility, whether arising in or relating to the past,
present or future upon giving effect to such assignment. None of the Eureka
Parties or their Affiliates shall incur any costs or expenses in connection with
such assignment; any such costs or expenses shall be borne by MHR only, and MHR
shall indemnify and hold harmless the Eureka Parties and their Affiliates for
any such costs or expenses.

 

6.3                               Waiver of Claims.  Effective as of the Initial
Closing, MHR hereby waives and releases any rights, remedies, causes of action,
or any claims it has or may have, now or in the future, against any Eureka Party
as a result of breaches of any agreements between MHR and its

 

38

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

Affiliates, on one hand, and any Eureka Party, on the other, occurring prior to
the Initial Closing.  Effective as of the Initial Closing, MHR hereby releases
each Eureka Party for any liabilities it may have as a result of such breaches.

 

6.4                               Conduct of the Business.  Except as required
by applicable Law, from the date hereof until the Initial Closing, MHR and the
Company shall cause the Eureka Parties to conduct the Business in the ordinary
course in substantially the same manner as previously conducted and, to the
extent consistent therewith, use reasonable efforts to keep intact its business,
keep available the services of its current employees and preserve its
relationships with customers, suppliers, licensors, licensees, distributors,
lenders and others with whom it deals.  In addition (and without limiting the
generality of the foregoing), except as expressly required by the terms of this
Agreement or as required by applicable Law, from the date hereof until the
Initial Closing, MHR shall not, and shall not permit any of the MHR Directors
to, without the prior written consent of MSI, (a) vote in favor of or consent to
any matter reserved to the Board or the holders of the Equity Interests of the
Company in respect of which the Series A-2 Members and/or the Series A-2
Managers (as defined in the Second A&R LLC Agreement) would have had a consent
or veto right under the Second A&R LLC Agreement had the Second A&R LLC
Agreement been in effect at the time of such vote or consent, (b) cause or
permit the Company to issue any Units of the Company or any other Equity
Interests of any Eureka Party other than (i) Class A Common Units at a price
equal to or greater than $[REDACTED]* per Class A Common Unit, (ii) Units of the
Company that are, except as set forth in this clause (b)(ii), equivalent in all
respects to Class A Common Units and issued at a price less than $[REDACTED]*
per Unit, which Units (the “Special Units”) will, upon the occurrence of the
Initial Closing and without the requirement of further action by the Company or
any other Person, automatically convert into such number of Class A Common Units
had the Special Units been issued at a price equal to $[REDACTED]* per Unit
(e.g., if between the date hereof and the Initial Closing Date, the Company
issues [REDACTED]* Special Units at a price equal to $[REDACTED]* per Special
Unit, then such Special Units shall, upon the occurrence of the Initial Closing,
automatically convert on the Initial Closing Date into [REDACTED]* Class A
Common Units that were issued at a price equal to $[REDACTED]* per Class A
Common Unit) and (iii) Class B Common Units, or (c) cause or permit the Company
to make any distributions. For the avoidance of doubt, the parties recognize
that the Series A-2 Members and the Series A-2 Managers have certain consent and
veto rights from the Initial Closing until December 31, 2014, and certain
consent and veto rights from and after January 1, 2015, and the restrictions set
forth in this Section 6.4 shall be determined on the basis as of the applicable
consent and veto rights arising under the Second A&R LLC Agreement as would be
in effect on any given date of determination (provided that nothing herein shall
be construed to affect, reduce or eliminate MSI’s consent rights in respect of
the matters set forth in the immediately preceding sentence prior to the Initial
Closing, which consent right shall apply as though the Second A&R LLC Agreement
were in effect prior to the Initial Closing).

 

6.5                               Subject Acreage.  Effective as of the Initial
Closing, MHR, on behalf of itself and its Affiliates, hereby grants to the
Eureka Parties a right of first offer to provide midstream services with respect
to the Subject Acreage, including gathering, processing, treating or compression
services in respect of any Hydrocarbons produced from or by the Subject Acreage.

 

39

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

6.6                               [REDACTED]* Operational Matters. From and
after the Initial Closing:

 

(a)                                      At the Company’s cost, MHR and the
Company shall (and shall cause the Company’s Subsidiaries to) [REDACTED]*.

 

(b)                                       At the Company’s cost, MHR and the
Company shall (and shall cause the Company’s Subsidiaries to) use commercially
reasonable efforts to [REDACTED]*.

 

(c)                                        At the Company’s cost, MHR and the
Company shall (and shall cause the Company’s Subsidiaries to) use commercially
reasonable efforts to [REDACTED]*.

 

(d)                                       At the Company’s cost, MHR and the
Company shall (and shall cause the Company’s Subsidiaries to) use commercially
reasonable efforts to [REDACTED]*.

 

(e)                                        At the Company’s cost, MHR and the
Company shall (and shall cause the Company’s Subsidiaries to) use commercially
reasonable efforts to [REDACTED]*.

 

(f)                                         Until the earlier of the Initial
Closing and the consummation of [REDACTED]*, MHR and the Company shall keep MSI
apprised (at the Company’s expense) from time-to-time (and in any event, no less
frequently than monthly) the status of (i) the foregoing matters relating to
Section 6.6(a)-(e) and (ii) all other material matters relating to [REDACTED]*
that MHR and the Company reasonably deem appropriate to accomplish the actions
contemplated by Section 6.6.

 

6.7                               Compliance Matters. The Company will (and MHR
shall cause the Company to), upon the Initial Closing, adopt an anti-corruption
compliance program substantially in form and substance reasonably satisfactory
to MSI and MHR, together with any amendments agreed between MSI, MHR, and the
Company from time to time.

 

40

--------------------------------------------------------------------------------


 

6.8                               2014 Projects.  Each of MHR and MSI
acknowledge and agree that the 2014 Projects are included in the approved 2014
Annual Budget for the Company. Further, each of MHR and MSI agree to use their
commercially reasonable efforts in good faith to agree to and approve a Project
Written Consent for all of the 2014 Projects as soon as reasonably practicable
following the execution and delivery of this Agreement.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1                               Survival.  The representations and warranties
made on the Initial Closing shall survive the Initial Closing, and the
representations and warranties made on the Second Closing shall survive the
Second Closing, in each case as follows:

 

(a)                                 the representations and warranties set forth
in Sections 4.1 through 4.7 and Sections 5.1 through 5.6 shall survive
perpetually;

 

(b)                                 the representations and warranties set forth
in Section 4.23 shall survive until the expiration of the applicable statute of
limitations after the date made; and

 

(c)                                  all other representations and warranties
shall survive for a period of eighteen (18) months after the date made.

 

Upon the expiration of any representation and warranty pursuant to this
Section 7.1, unless written notice of a claim based on such representation and
warranty shall have been delivered to the Indemnifying Party prior to such
expiration, no claim may be brought based on the breach of such representation
and warranty. The covenants made in this Agreement shall survive the Initial
Closing and the Second Closing and remain operative and in full force and effect
regardless of acceptance of any of the MHR Acquired Units and payment therefor
and repayment, conversion, exercise or repurchase thereof. All indemnification
obligations of MHR, the Company and MSI contained herein shall remain operative
and in full force and effect unless such obligations are expressly terminated in
a writing referencing that individual Section.

 

7.2                               Indemnification.

 

(a)                                 Subject to Sections 7.3 and 7.4 (including,
for the avoidance of doubt, Section 7.4(b)), MHR and the Company shall, jointly
and severally, indemnify and hold harmless MSI, the officers, directors,
partners, members, agents, investment advisors and employees of MSI, each Person
who controls MSI (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person (collectively, the “MSI
Indemnified Parties”), to the fullest extent permitted by applicable law, from
and against any and all Losses arising out of or relating to the breach of any
of the representations, warranties or covenants of MHR or the Company contained
herein, provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of the survival of
such representation or warranty as set forth in Section 7.1.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Subject to Sections 7.3 and 7.4, MSI shall
indemnify and hold harmless MHR and each Eureka Party, their respective
directors, managers, partners, members, officers, agents, advisors and
employees, each Person who controls MHR or any Eureka Party (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, partners, members, agents and employees of each such
controlling Persons (collectively, the “Company Indemnified Parties”), to the
fullest extent permitted by applicable law, from and against all Losses arising
out of or relating to the breach of any of the representations, warranties or
covenants of such MSI contained herein, provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of the survival of such representation or warranty as
set forth in Section 7.1.

 

7.3                               Conduct of Indemnification Proceedings.

 

(a)                                 If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of one counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have adversely prejudiced the Indemnifying Party.

 

(b)                                 An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding; or (ii) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding and does not contain any admission of
wrongdoing or illegal conduct.

 

(c)                                  All reasonable fees and expenses of the
Indemnified Party that are Losses for which it has been agreed in good faith by
the parties that the Indemnified Party is entitled to indemnification hereunder
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Agreement) shall be paid to the Indemnified Party, as
incurred, within ten Business Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnifying Party may require such Indemnified Party
to undertake to reimburse all such fees and expenses to the extent it is
judicially determined that such Indemnified Party is not entitled to
indemnification for such fees and expenses hereunder.

 

42

--------------------------------------------------------------------------------


 

*             THE REGISTRANT HAS REQUESTED AN ORDER FROM THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED
PORTIONS OF THIS EXHIBIT.  ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN
OMITTED FROM THIS EXHIBIT AND HAVE BEEN FILED SEPARATELY WITH THE SEC.  OMITTED
PORTIONS ARE INDICATED BY “[REDACTED]*”.

 

7.4                               Limitations.

 

(a)                                 No party shall be entitled to any recovery
for any Losses for a breach of a representation or warranty unless and until the
total of all Losses for the Company Indemnified Parties or MSI Indemnified
Parties, as applicable, under Section 7.2 exceeds $1,000,000, at which time such
parties shall be entitled to recover the aggregate amount of all Losses,
regardless of such threshold; provided, however, that the aggregate liability
for indemnity for breaches of representations or warranties under this
Article VII for each of MHR and the Company collectively on the one hand, and
MSI, on the other hand, shall not exceed an amount equal to [REDACTED]*.
Notwithstanding anything in the foregoing to the contrary, the limitations
contemplated by this Section 7.4 shall not apply to any claims for fraud or
intentional, criminal or willful misrepresentation or misconduct. It is the
intent of the parties that the indemnity provisions provided for in this
Article VII shall be the sole and exclusive remedy of the parties under this
Agreement, except as otherwise provided for in Section 9.12. In furtherance
thereof, except as specifically provided in Section 9.12 and in the case of
fraud or intentional, criminal or willful misrepresentation or misconduct,
(i) the parties’ sole and exclusive remedy under this Agreement shall be to seek
indemnification as set forth in this Article VII, and (ii) any claim for Losses
against any party for any breach of this Agreement or in connection with any of
the Transactions contemplated hereby will be made solely pursuant to this
Article VII. Notwithstanding anything to the contrary set forth herein, if MSI
actually recovers any amounts from ArcLight (net of any reasonable and
documented out-of-pocket expenses incurred in connection therewith) for any
matter in respect of which such amounts were paid pursuant to ArcLight’s
indemnification obligations (if any) under the ArcLight UPA, then MHR and the
Company shall be entitled to a credit in an amount equal to such amount in
respect of such matter to the extent MHR and the Company are obligated to
indemnify MSI hereunder with respect to such matter. MSI shall use its
commercially reasonable efforts to seek indemnification in respect of any matter
under which it is entitled to indemnification under both the ArcLight UPA and
this Agreement first from ArcLight in respect of such matter, provided that MSI
may, in its sole discretion, thereafter from time to time seek indemnification
from MHR or the Company hereunder in respect of such matter.

 

(b)                                 The Company and MHR hereby acknowledges that
one or more of the MSI Indemnified Parties (the “Institutional Investor
Indemnitees”) have certain rights to indemnification, advancement of expenses or
insurance provided by MSI or certain of MSI’s Affiliates (collectively, the
“Institutional Investor Indemnitors”).  MHR and the Company hereby agree and
acknowledge, that: (i) to the extent legally permitted and as required by the
terms of this Agreement, (A) MHR is the indemnitor of first resort (i.e., its
obligations to each Institutional Investor Indemnitee are primary and any
obligation of the Institutional Investor Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by any
Institutional Investor Indemnitee are secondary) and (B) MHR shall be required
to advance the full amount of expenses incurred by an Institutional Investor
Indemnitee and shall be liable for the full amount of all expenses, judgments,
penalties, fines and amounts paid in settlement, in each case to the extent
payable hereunder, without regard to any rights that an Institutional Investor
Indemnitee may have against the Institutional Investor Indemnitors and

 

43

--------------------------------------------------------------------------------


 

(ii) MHR irrevocably waives, relinquishes and releases the Institutional
Investor Indemnitors from any and all claims for contribution, subrogation or
any other recovery of any kind in respect of any of the matters described in
clause (i) of this sentence for which any Institutional Investor Indemnitee has
received indemnification or advancement from MHR. No MSI Indemnified Party shall
be obligated to seek indemnification or advancement of expenses from the Company
prior to seeking such indemnification or advancement of expenses from MHR, and
MHR irrevocably waives, relinquishes and releases the Company from any and all
claims for contribution, subrogation or any other recovery of any kind for which
any MSI Indemnified Party has received indemnification or advancement from MHR.
MHR and the Company further agree that no advancement or payment by the
Institutional Investor Indemnitors on behalf of any Institutional Investor
Indemnitee with respect to any claim for which an Institutional Investor
Indemnitee has sought indemnification from MHR shall affect the foregoing and
that the Institutional Investor Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Institutional Investor Indemnitee against MHR.  Each
party hereto agrees that the Institutional Investor Indemnitors are express
third party beneficiaries of the terms of this Section 7.4(b).

 

(c)                                  Any use of “Material Adverse Effect” in any
representation or warranty set forth in Article IV or any MHR Closing
Certificate shall be disregarded for the purposes of this Article VII and any
representations or warranties so qualified shall instead be deemed to be
qualified with respect to accuracy, completeness, breach, significance, effect
or damage (as applicable) by “material” or “materiality” (as applicable, and
mutatis mutandis) in the determination of whether such representation or
warranty has been breached and the amount of Losses caused by such breach;
provided, however, that this provision shall not apply to the representation and
warranty set forth in Section 4.15(a) and the related certification in any MHR
Closing Certificate.

 

ARTICLE VIII

 

TERMINATION

 

8.1                               Termination. This Agreement shall survive in
accordance with its terms, provided that this Agreement shall terminate
automatically upon termination (if any) of the ArcLight UPA prior to the Initial
Closing. If the Initial Closing does not occur on or before December 31, 2014,
then either MHR or MSI shall be permitted, upon written notice to the other
party, to terminate this Agreement for all purposes if such notice is given
prior to the Initial Closing.

 

8.2                               Procedure and Effect of Termination.  If this
Agreement is terminated pursuant to Section 8.1, all obligations of the parties
under this Agreement will terminate for all purposes. Notwithstanding anything
to the contrary set forth in any Transaction Document, in no event shall MSI or
any of its Affiliates have any Liability whatsoever to MHR, the Company, their
Affiliates or any other Person if the ArcLight Closing does not timely occur or
otherwise does not occur for any reason (and without limiting the generality of
the foregoing, MHR and the Company shall have no remedy of specific performance
in respect of the transactions contemplated by the ArcLight UPA).

 

44

--------------------------------------------------------------------------------


 

ARTICLE IX

 

MISCELLANEOUS

 

9.1          Entire Agreement.  This Agreement and the other Transaction
Documents contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after each
Closing, and without further consideration, each of MSI, MHR and the Company
will execute and deliver to the other parties such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under this Agreement and the other Transaction Documents.

 

9.2          Notices.  Any notice, request, instruction, correspondence or other
document to be given hereunder by any party (herein collectively called
“Notice”) shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
(b) when confirmation of a “read” receipt is received by the sending party if
sent by electronic mail or when confirmation of transmission during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, if sent by facsimile, (c) five days
after having been sent by registered or certified mail, postage prepaid and
return receipt requested, or (d) one Business Day after the Business Day of
deposit with a nationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
Notices shall be addressed as follows:

 

If to MHR or the Company:

 

Eureka Hunter Holdings, LLC
c/o Eureka Hunter Pipeline, LLC
777 Post Oak Boulevard
Suite 650
Houston, Texas 77056
Attention: Gary C. Evans and Gabe Scott
Email:
Facsimile: (832) 203-4551

 

With a copy (which shall not constitute notice) to:

 

Norton Rose Fulbright
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Brett H. Todd
Email: brett.todd@nortonrosefulbright.com
Facsimile: (214) 855-8200

 

and

 

45

--------------------------------------------------------------------------------


 

Eureka Hunter Holdings, LLC
c/o Eureka Hunter Pipeline, LLC
777 Post Oak Boulevard
Suite 650
Houston, Texas 77056
Attention: Paul Johnston
Email:
Facsimile: (832) 203-4551

 

If to MSI:

 

MSIP II Buffalo Holdings LLC
c/o Morgan Stanley Infrastructure

1585 Broadway, 39th Floor

New York, NY 10036
Attention: John V. Veech
Email: john.veech@morganstanley.com
Facsimile: (212) 507-4720

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: Jay B. Blackman
Email: jblackman@velaw.com
Facsimile: (713) 615-5220

 

Any party may change any address or other contact information to which Notice is
to be given to it by giving Notice as provided above of such change of address
or other contact information.

 

9.3          Additional Information.  The Company may request from MSI such
additional information as the Company may deem necessary to determine the
eligibility of MSI to hold the Units or to enable the Company to determine the
Company’s compliance with applicable regulatory requirements or tax status, and
MSI shall provide such information as may reasonably be requested.

 

9.4          Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by MHR, the Company and MSI or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

46

--------------------------------------------------------------------------------


 

9.5          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. All references
in this Agreement to Exhibits, Schedules, Articles, and Sections refer to the
corresponding Exhibits, Schedules, Articles and Sections of or to this Agreement
unless expressly provided otherwise. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof” and words of similar import refer
to this Agreement as a whole and not to any particular subdivision unless
expressly so limited. The word “or” is not exclusive, and the word “including”
(in its various forms) means “including, without limitation.” Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.

 

9.6          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
None of the parties hereto may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties,
which consent shall not be unreasonably withheld. All or any portion of the
Units acquired by MSI may be sold, assigned or pledged by MSI, subject to
compliance with applicable securities laws, the terms of this Agreement and the
terms of the Second A&R LLC Agreement.

 

9.7          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto, the other Eureka Parties and all of such parties
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person not expressly
identified as an intended third-party beneficiary, except that each Indemnified
Party is an intended third-party beneficiary of Section 7.2 and (in each case)
may enforce the provisions of such Section directly against the parties with
obligations thereunder.

 

9.8          Governing Law and Venue.  This Agreement, and any disputes,
actions, claims or causes of action arising out of or in connection with this
Agreement, shall be governed by the laws of the State of Delaware. Each party
hereto submits to the exclusive jurisdiction of the federal courts located in
Dallas, Texas (and the appellate courts thereto). This Agreement will not be
governed by the United Nations Convention on Contracts for the International
Sales of Goods, the application of which is expressly excluded. Each party
agrees that it shall take no action to challenge the law and jurisdiction in
this Section and shall use its best efforts to ensure that any such claim is
adjudicated in such courts. Each party waives any defenses or objections to the
agreed venue, jurisdiction or choice of law. Each party agrees that no treaty,
law or rule or regulation of another country, whether local, federal or
otherwise will pre-empt this Section. Each party understands and agrees that
this jurisdiction requirement is a material condition of entering into this
Agreement and agrees to indemnify and hold the other party harmless for any
action or omission contrary to this material obligation. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

47

--------------------------------------------------------------------------------


 

9.9          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or portable document format transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

9.10        Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

9.11        Fees and Expenses.  MHR shall bear its and the Eureka Parties’ costs
and expenses arising out of the preparation, negotiation, execution and delivery
of the Transaction Documents (including MHR and the Eureka Parties’ out of
pocket costs arising out of their due diligence), and MSI shall bear its costs
and expenses arising out of the preparation, negotiation, execution and delivery
of the Transaction Documents (including MSI’s out of pocket costs arising out of
its due diligence).

 

9.12        Remedies.  In addition to being entitled to exercise all rights to
indemnification pursuant to Article VII and termination of this Agreement as
provided herein, MSI, MHR and the Company will (but in all cases subject to
Section 8.2) be entitled to seek specific performance under this Agreement in
respect of the transactions relating to the Closing Transactions if the parties
hereto are required by the terms hereof to consummate such transactions. The
parties agree that monetary damages may not be adequate compensation for any
Losses incurred by reason of any breach of obligations in this Agreement and
hereby agree to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

 

9.13        Updates to Disclosure Schedules.

 

(a)           (i) MHR shall have the right (but not the obligation) to deliver
to MSI, from time to time after the execution of this Agreement or the Initial
Closing Date, but no later than the second Business Day prior to either the
Initial Closing Date or the Second Closing Date, as applicable, a schedule of
changes to any of the Disclosure Schedules relating to any representations or
warranties in Article IV with respect to matters arising after the execution of
this Agreement or  the Initial Closing Date,  as the case may be,  that, if
existing at the date of this Agreement, would have been required to be set forth
or described in the Disclosure Schedules in order to make the applicable
representations and warranties true and correct in all material respects as of
the date hereof (each, an “Update Schedule”).  Such Update Schedule shall be
deemed to be incorporated into and to supplement and amend the Disclosure
Schedules (and all references to the “Disclosure Schedules” in this Agreement
shall include such Update Schedule to the extent applicable).  To the extent
that MHR determines that any such event, development or

 

48

--------------------------------------------------------------------------------


 

occurrence on or after the execution of this Agreement or the Initial Closing
Date (and any such determination prior to the Initial Closing Date shall be made
in good faith by MHR), as applicable, that is the subject of the Update Schedule
constitutes or relates to something that (either individually or in the
aggregate with all or any other predecessor Update Schedule) would cause the
representations and warranties contained in Article IV to not be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality or Material Adverse Effect, which event,
development or occurrence would cause such representations and warranties to be
not true and correct in all respects), then MHR will advise MSI in writing of
such determination at the time that such Update Schedule is delivered to MSI
(any Update Schedule in which MHR provides MSI written notice of such
determination, a “Material Update”). Upon MSI’s receipt of any Material Update,
MSI shall have the right to terminate Section 2.2 or Section 2.3 of this
Agreement, as applicable, for all purposes without any liability whatsoever to
MSI or MHR or their respective Affiliates.

 

(ii) Except as provided in Section 9.13(b), if MSI elects to proceed to the
Initial Closing or the Second Closing notwithstanding the delivery of one or
more Material Updates, MSI shall be deemed to have waived for all purposes of
this Agreement all rights and remedies under this Agreement, the MHR Consent or
applicable Law arising out of or related to the matters disclosed on such Update
Schedule (including its right to not consummate the transactions contemplated
hereby due to the failure of the condition set forth in Section 3.3(b)(i) and
its right to seek indemnification hereunder) to the extent the items in the
Update Schedule constitute a Material Update; provided, however, if the Initial
Closing or the Second Closing, as applicable, occurs and no Material Updates
have been delivered or if an Update Schedule has been provided that is not a
Material Update, nothing in this Section 9.13 shall limit MSI’s right to
indemnification pursuant to Article VII in respect of any event, development or
occurrence that is the subject of any Update Schedule that constitutes a breach
of any representation, warranty, covenant or agreement contained herein.

 

(b)           Notwithstanding anything to the contrary in Section 9.13(a):

 

(i) Any Material Update delivered after the Initial Closing shall in no event
limit any of the MSI’s rights and remedies under this Agreement with respect to
(or otherwise qualify or limit) any of MHR’s or the Company’s representations
and warranties provided under (x) this Agreement prior to or as of the Initial
Closing or (y) the MHR Closing Certificate delivered by MHR in connection with
the Initial Closing.

 

(ii)  Any Material Update delivered before the Initial Closing with respect to
the Specified Reps shall in no event limit any of MSI’s rights and remedies
under this Agreement or otherwise qualify or limit any of MHR’s or the Company’s
representations and warranties provided under this Agreement or any MHR Closing
Certificate.

 

                (c)           The “Specified Reps” means Sections 4.1 (except to
the extent any threatened Proceeding for the dissolution, liquidation or
insolvency of MHR or any Eureka Party has been initiated by a third party), 4.2,
4.3, 4.4, 4.5, 4.6 (other than clause (a) of Section 4.6), 4.7, 4.8(a), 4.9,
4.10, 4.14, 4.15(f), 4.15(i), 4.15(l) (other than any

 

49

--------------------------------------------------------------------------------


 

material Plans established or materially amended to the extent such Plans or
amendments do not disproportionately favor or impact the Employees relative to
the other employees of MHR and its Affiliates), 4.22(a), 4.22(d), 4.24 (but only
as to the first two sentences of Section 4.24), 4.25 (other than clauses (a) and
(d) of Section 4.25 and, other than the first sentence thereof, clause (g) of
Section 4.25), 4.29, 4.31, 4.32, 4.33 and 4.35.

 

9.14        Confidentiality.  Each party hereto agrees that all confidential or
proprietary information relating to the Transaction Documents or the
transactions contemplated thereby (the “Confidential Information”) shall be kept
confidential by such party and shall not be disclosed by such party in any
manner whatsoever or used except in connection with the transactions
contemplated by the Transaction Documents; provided, however, that any of such
Confidential Information may be disclosed (i) to such party’s Affiliates, to
Persons who are (or who are prospective) direct or indirect purchasers of
membership interests of the Company and/or lenders to the parties hereto, their
respective Affiliates and/or direct or indirect purchasers of membership
interests of the Company and to managers, directors, officers, employees and
authorized representatives (including attorneys, accountants, consultants,
bankers and financial advisors) of each such party and of such party’s
respective Affiliates (collectively, for purposes of this Section 9.14,
“Representatives”), and each party hereto shall ensure its Representatives
comply with the provisions of this Section 9.14 or substantially similar terms,
and that such party shall be responsible for any noncompliance with this Section
9.14 by any of its Representatives as if such Representative was a party hereto;
(ii) to the extent to which the Company (with Requisite Member Approval as if
the Second A&R LLC Agreement were in effect at the time of such disclosure of
such Confidential Information) consents in writing; (iii) to the extent not in
violation of applicable Law or this Agreement, if disclosure is with respect to
the terms of MSI’s investment in the Company pursuant to the Transaction
Documents and the performance of that investment (whether in MSI’s or its
Affiliates’ fundraising materials or otherwise); (iv) by a party hereto or any
of its Representatives to the extent reasonably necessary in connection with
such party’s enforcement of its rights under any Transaction Document; or (v) by
any party hereto or its Affiliates or their respective Representatives to the
extent that such Party or such Affiliate or any such Representative has received
advice from its counsel that it is legally compelled to do so (including
pursuant to the rules of an applicable stock exchange), provided, that, (A) MHR
may describe the Transaction Documents and file the forms thereof in filings
with the Securities and Exchange Commission or any stock exchange and may
describe the Transaction Documents and the transactions contemplated thereby in
any press release issued by MHR (provided that MHR shall provide MSI a
reasonable opportunity to review and comment upon such filings or press releases
in advance of making such filings or press releases (and to seek in good faith
to incorporate such comments as are reasonably appropriate in respect of such
filings, and not to make any press release (x) describing or referring to MSI or
any of its Affiliates without the prior written consent of MSI or (y) describing
the Transaction Documents or the transaction contemplated thereby without the
prior written consent of MSI, which shall not be unreasonably conditioned,
withheld or delayed, and MSI shall use its reasonable best efforts to promptly
provide such consent following its receipt of the proposed final form of such
press release; it being understood by the parties hereto that MSI and MHR are
coordinating mutually agreeable forms of press releases to be released in
connection with the Initial Closing, and MHR and MSI shall continue to
coordinate in good faith in respect of such press releases) and shall seek
confidential treatment of those commercially sensitive portions of the
Transaction Documents in such filings upon the written request of MSI, assuming
that there is a good faith

 

50

--------------------------------------------------------------------------------


 

basis therefor) and (B) with respect to disclosures other than those described
in clause (A), prior to making such disclosure, each party hereto or any of its
Representatives, as the case may be, uses reasonable efforts to preserve the
confidentiality of the Confidential Information, including consulting with the
other parties hereto regarding such disclosure and, if reasonably requested by
the such other parties, assisting such other parties, at such other parties’
respective expense, in seeking confidential treatment or a protective order to
prevent the requested disclosure.

 

[Signature pages follow]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

 

MSI:

 

 

 

MSIP II BUFFALO HOLDINGS LLC

 

 

 

 

 

By:

/s/ John Veech

 

Name:

John Veech

 

Title:

President

 

Signature Page to Transaction Agreement

 

--------------------------------------------------------------------------------


 

 

COMPANY:

 

 

 

EUREKA HUNTER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name:

Gary C. Evans

 

Title:

President and Chief Executive Officer

 

 

 

 

 

MHR:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name:

Gary C. Evans

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

MH SERVICES:

 

 

 

MAGNUM HUNTER SERVICES, LLC (for the limited purposes set forth in Section 6.1
of this Agreement)

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name:

Gary C. Evans

 

Title:

Chief Executive Officer

 

Signature Page to Transaction Agreement

 

--------------------------------------------------------------------------------